 


117 HR 1280 EH: George Floyd Justice in Policing Act of 2021
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
117th CONGRESS1st Session 
H. R. 1280 
IN THE HOUSE OF REPRESENTATIVES 
AN ACT 
To hold law enforcement accountable for misconduct in court, improve transparency through data collection, and reform police training and policies. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the George Floyd Justice in Policing Act of 2021. (b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Definitions. 
Title I—Police Accountability 
Subtitle A—Holding Police Accountable in the Courts 
Sec. 101. Deprivation of rights under color of law. 
Sec. 102. Qualified immunity reform. 
Sec. 103. Pattern and practice investigations. 
Sec. 104. Independent investigations. 
Subtitle B—Law Enforcement Trust and Integrity Act 
Sec. 111. Short title. 
Sec. 112. Definitions. 
Sec. 113. Accreditation of law enforcement agencies. 
Sec. 114. Law enforcement grants. 
Sec. 115. Attorney General to conduct study. 
Sec. 116. Authorization of appropriations. 
Sec. 117. National task force on law enforcement oversight. 
Sec. 118. Federal data collection on law enforcement practices. 
Title II—Policing Transparency Through Data 
Subtitle A—National Police Misconduct Registry 
Sec. 201. Establishment of National Police Misconduct Registry. 
Sec. 202. Certification requirements for hiring of law enforcement officers. 
Subtitle B—PRIDE Act 
Sec. 221. Short title. 
Sec. 222. Definitions. 
Sec. 223. Use of force reporting. 
Sec. 224. Use of force data reporting. 
Sec. 225. Compliance with reporting requirements. 
Sec. 226. Federal law enforcement reporting. 
Sec. 227. Authorization of appropriations. 
Title III—Improving Police Training and Policies 
Subtitle A—End Racial and Religious Profiling Act 
Sec. 301. Short title. 
Sec. 302. Definitions. 
Part I—Prohibition of Racial Profiling 
Sec. 311. Prohibition. 
Sec. 312. Enforcement. 
Part II—Programs To Eliminate Racial Profiling By Federal Law Enforcement Agencies 
Sec. 321. Policies to eliminate racial profiling. 
Part III—Programs To Eliminate Racial Profiling By State and Local Law Enforcement Agencies 
Sec. 331. Policies required for grants. 
Sec. 332. Involvement of Attorney General. 
Sec. 333. Data collection demonstration project. 
Sec. 334. Development of best practices. 
Sec. 335. Authorization of appropriations. 
Part IV—Data Collection 
Sec. 341. Attorney General to issue regulations. 
Sec. 342. Publication of data. 
Sec. 343. Limitations on publication of data. 
Part V—Department of Justice Regulations and Reports on Racial Profiling in the United States 
Sec. 351. Attorney General to issue regulations and reports. 
Subtitle B—Additional Reforms 
Sec. 361. Training on racial bias and duty to intervene. 
Sec. 362. Ban on no-knock warrants in drug cases. 
Sec. 363. Incentivizing banning of chokeholds and carotid holds. 
Sec. 364. PEACE Act. 
Sec. 365. Stop Militarizing Law Enforcement Act. 
Sec. 366. Public safety innovation grants. 
Subtitle C—Law Enforcement Body Cameras 
Part 1—Federal Police Camera and Accountability Act  
Sec. 371. Short title. 
Sec. 372. Requirements for Federal law enforcement officers regarding the use of body cameras. 
Sec. 373. Patrol vehicles with in-car video recording cameras. 
Sec. 374. Facial recognition technology. 
Sec. 375. GAO study. 
Sec. 376. Regulations. 
Sec. 377. Rule of construction. 
Part 2—Police CAMERA Act 
Sec. 381. Short title. 
Sec. 382. Law enforcement body-worn camera requirements. 
Title IV—Closing the Law Enforcement Consent Loophole 
Sec. 401. Short title. 
Sec. 402. Prohibition on engaging in sexual acts while acting under color of law. 
Sec. 403. Enactment of laws penalizing engaging in sexual acts while acting under color of law. 
Sec. 404. Reports to Congress. 
Sec. 405. Definition. 
Title V—Miscellaneous Provisions 
Sec. 501. Severability. 
Sec. 502. Savings clause. 
2.DefinitionsIn this Act: (1)Byrne grant programThe term Byrne grant program means any grant program under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10151 et seq.), without regard to whether the funds are characterized as being made available under the Edward Byrne Memorial State and Local Law Enforcement Assistance Programs, the Local Government Law Enforcement Block Grants Program, the Edward Byrne Memorial Justice Assistance Grant Program, or otherwise. 
(2)COPS grant programThe term COPS grant program means the grant program authorized under section 1701 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381).  (3)Federal law enforcement agencyThe term Federal law enforcement agency means any agency of the United States authorized to engage in or supervise the prevention, detection, investigation, or prosecution of any violation of Federal criminal law.  
(4)Federal law enforcement officerThe term Federal law enforcement officer has the meaning given the term in section 115 of title 18, United States Code. (5)Indian TribeThe term Indian Tribe has the meaning given the term Indian tribe in section 901 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10251). 
(6)Local law enforcement officerThe term local law enforcement officer means any officer, agent, or employee of a State or unit of local government authorized by law or by a government agency to engage in or supervise the prevention, detection, or investigation of any violation of criminal law. (7)StateThe term State has the meaning given the term in section 901 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10251).  
(8)Tribal law enforcement officerThe term tribal law enforcement officer means any officer, agent, or employee of an Indian tribe, or the Bureau of Indian Affairs, authorized by law or by a government agency to engage in or supervise the prevention, detection, or investigation of any violation of criminal law. (9)Unit of local governmentThe term unit of local government has the meaning given the term in section 901 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10251). 
(10)Deadly forceThe term deadly force means that force which a reasonable person would consider likely to cause death or serious bodily harm, including— (A)the discharge of a firearm;  
(B)a maneuver that restricts blood or oxygen flow to the brain, including chokeholds, strangleholds, neck restraints, neckholds, and carotid artery restraints; and  (C)multiple discharges of an electronic control weapon. 
(11)Use of forceThe term use of force includes— (A)the use of a firearm, electronic control weapon, explosive device, chemical agent (such as pepper spray), baton, impact projectile, blunt instrument, hand, fist, foot, canine, or vehicle against an individual;  
(B)the use of a weapon, including a personal body weapon, chemical agent, impact weapon, extended range impact weapon, sonic weapon, sensory weapon, conducted energy device, or firearm, against an individual; or (C)any intentional pointing of a firearm at an individual. 
(12)Less lethal forceThe term less lethal force means any degree of force that is not likely to cause death or serious bodily injury.  (13)Facial recognitionThe term facial recognition means an automated or semiautomated process that analyzes biometric data of an individual from video footage to identify or assist in identifying an individual.  
IPolice Accountability 
AHolding Police Accountable in the Courts 
101.Deprivation of rights under color of lawSection 242 of title 18, United States Code, is amended— (1)by striking willfully and inserting knowingly or recklessly; 
(2)by striking , or may be sentenced to death; and (3)by adding at the end the following: For purposes of this section, an act shall be considered to have resulted in death if the act was a substantial factor contributing to the death of the person..  
102.Qualified immunity reformSection 1979 of the Revised Statutes of the United States (42 U.S.C. 1983) is amended by adding at the end the following: It shall not be a defense or immunity in any action brought under this section against a local law enforcement officer (as such term is defined in section 2 of the George Floyd Justice in Policing Act of 2021), or in any action under any source of law against a Federal investigative or law enforcement officer (as such term is defined in section 2680(h) of title 28, United States Code), that— 
(1)the defendant was acting in good faith, or that the defendant believed, reasonably or otherwise, that his or her conduct was lawful at the time when the conduct was committed; or (2)the rights, privileges, or immunities secured by the Constitution and laws were not clearly established at the time of their deprivation by the defendant, or that at such time, the state of the law was otherwise such that the defendant could not reasonably have been expected to know whether his or her conduct was lawful.. 
103.Pattern and practice investigations 
(a)Subpoena authoritySection 210401 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12601) is amended— (1)in subsection (a), by inserting , by prosecutors, after conduct by law enforcement officers;  
(2)in subsection (b), by striking paragraph (1) and inserting subsection (a); and (3)by adding at the end the following: 
 
(c)Subpoena authorityIn carrying out the authority in subsection (b), the Attorney General may require by subpoena the production of all information, documents, reports, answers, records, accounts, papers, and other data in any medium (including electronically stored information), as well as any tangible thing and documentary evidence, and the attendance and testimony of witnesses necessary in the performance of the Attorney General under subsection (b). Such a subpoena, in the case of contumacy or refusal to obey, shall be enforceable by order of any appropriate district court of the United States. (d)Civil action by State attorneys generalWhenever it shall appear to the attorney general of any State, or such other official as a State may designate, that a violation of subsection (a) has occurred within their State, the State attorney general or official, in the name of the State, may bring a civil action in the appropriate district court of the United States to obtain appropriate equitable and declaratory relief to eliminate the pattern or practice. In carrying out the authority in this subsection, the State attorney general or official shall have the same subpoena authority as is available to the Attorney General under subsection (c). 
(e)Rule of constructionNothing in this section may be construed to limit the authority of the Attorney General under subsection (b) in any case in which a State attorney general has brought a civil action under subsection (d). (f)Reporting requirementsOn the date that is one year after the enactment of the George Floyd Justice in Policing Act of 2021, and annually thereafter, the Civil Rights Division of the Department of Justice shall make publicly available on an internet website a report on, during the previous year— 
(1)the number of preliminary investigations of violations of subsection (a) that were commenced;  (2)the number of preliminary investigations of violations of subsection (a) that were resolved; and 
(3)the status of any pending investigations of violations of subsection (a).. (b)Grant program (1)Grants authorizedThe Attorney General may award a grant to a State to assist the State in conducting pattern and practice investigations under section 210401(d) of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12601). 
(2)ApplicationA State seeking a grant under paragraph (1) shall submit an application in such form, at such time, and containing such information as the Attorney General may require. (3)FundingThere are authorized to be appropriated $100,000,000 to the Attorney General for each of fiscal years 2022 through 2024 to carry out this subsection. 
(c)Data on Excessive Use of ForceSection 210402 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12602) is amended— (1)in subsection (a)— 
(A)by striking The Attorney General and inserting the following:  (1)Federal collection of dataThe Attorney General; and  
(B)by adding at the end the following:  (2)State collection of dataThe attorney general of a State may, through appropriate means, acquire data about the use of excessive force by law enforcement officers and such data may be used by the attorney general in conducting investigations under section 210401. This data may not contain any information that may reveal the identity of the victim or any law enforcement officer.; and  
(2)by amending subsection (b) to read as follows:   (b)Limitation on use of data acquired by the Attorney GeneralData acquired under subsection (a)(1) shall be used only for research or statistical purposes and may not contain any information that may reveal the identity of the victim or any law enforcement officer..  
(d)Enforcement of pattern or practice reliefBeginning in the first fiscal year that begins after the date that is one year after the date of enactment of this Act, a State or unit of local government that receives funds under the Byrne grant program or the COPS grant program during a fiscal year may not make available any amount of such funds to a local law enforcement agency if that local law enforcement agency enters into or renews any contractual arrangement, including a collective bargaining agreement with a labor organization, that— (1)would prevent the Attorney General from seeking or enforcing equitable or declaratory relief against a law enforcement agency engaging in a pattern or practice of unconstitutional misconduct; or 
(2)conflicts with any terms or conditions contained in a consent decree. 104.Independent investigations (a)In general (1)DefinitionsIn this subsection: 
(A)Independent investigationThe term independent investigation means a criminal investigation or prosecution of a law enforcement officer’s use of deadly force, including one or more of the following: (i)Using an agency or civilian review board that investigates and independently reviews all allegations of use of deadly force made against law enforcement officers in the jurisdiction. 
(ii)Assigning of the attorney general of the State in which the alleged use of deadly force was committed to conduct the criminal investigation and prosecution. (iii)Adopting a procedure under which an independent prosecutor is assigned to investigate and prosecute the case, including a procedure under which an automatic referral is made to an independent prosecutor appointed and overseen by the attorney general of the State in which the alleged use of deadly force was committed. 
(iv)Adopting a procedure under which an independent prosecutor is assigned to investigate and prosecute the case.  (v)Having law enforcement agencies agree to and implement memoranda of understanding with other law enforcement agencies under which the other law enforcement agencies— 
(I)shall conduct the criminal investigation into the alleged use of deadly force; and (II)upon conclusion of the criminal investigation, shall file a report with the attorney general of the State containing a determination regarding whether— 
(aa)the use of deadly force was appropriate; and (bb)any action should be taken by the attorney general of the State. 
(vi)Any substantially similar procedure to ensure impartiality in the investigation or prosecution. (B)Independent investigation of law enforcement statuteThe term independent investigation of law enforcement statute means a statute requiring an independent investigation in a criminal matter in which— 
(i)one or more of the possible defendants is a law enforcement officer; (ii)one or more of the alleged offenses involves the law enforcement officer’s use of deadly force in the course of carrying out that officer’s duty; and 
(iii)the non-Federal law enforcement officer’s use of deadly force resulted in a death or injury. (C)Independent prosecutorThe term independent prosecutor means, with respect to a criminal investigation or prosecution of a law enforcement officer’s use of deadly force, a prosecutor who— 
(i)does not oversee or regularly rely on the law enforcement agency by which the law enforcement officer under investigation is employed; and (ii)would not be involved in the prosecution in the ordinary course of that prosecutor’s duties.  
(2)Grant programThe Attorney General may award grants to eligible States and Indian Tribes to assist in implementing an independent investigation of law enforcement statute.  (3)EligibilityTo be eligible for a grant under this subsection, a State or Indian Tribe shall have in effect an independent investigation of law enforcement statute. 
(4)Authorization of appropriationsThere are authorized to be appropriated to the Attorney General $750,000,000 for fiscal years 2022 through 2024 to carry out this subsection.  (b)COPS grant program used for civilian review boardsPart Q of title I of the of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381 et seq.) is amended— 
(1)in section 1701(b) (34 U.S.C. 10381(b))— (A)by redesignating paragraphs (22) and (23) as paragraphs (23) and (24), respectively; 
(B)in paragraph (23), as so redesignated, by striking (21) and inserting (22); and (C)by inserting after paragraph (21) the following:  
 
(22)to develop best practices for and to create civilian review boards; ; and  (2)in section 1709 (34 U.S.C. 10389), by adding at the end the following:  
 
(8)civilian review board means an administrative entity that investigates civilian complaints against law enforcement officers and— (A)is independent and adequately funded; 
(B)has investigatory authority and subpoena power; (C)has representative community diversity; 
(D)has policy making authority; (E)provides advocates for civilian complainants; 
(F)may conduct hearings; and (G)conducts statistical studies on prevailing complaint trends.. 
BLaw Enforcement Trust and Integrity Act 
111.Short titleThis subtitle may be cited as the Law Enforcement Trust and Integrity Act of 2021. 112.DefinitionsIn this subtitle: 
(1)Community-based organizationThe term community-based organization means a grassroots organization that monitors the issue of police misconduct and that has a local or national presence and membership, such as the National Association for the Advancement of Colored People (NAACP), the American Civil Liberties Union (ACLU), UnidosUS, the National Urban League, the National Congress of American Indians, or the National Asian Pacific American Legal Consortium (NAPALC). (2)Law enforcement accreditation organizationThe term law enforcement accreditation organization means a professional law enforcement organization involved in the development of standards of accreditation for law enforcement agencies at the national, State, regional, or Tribal level, such as the Commission on Accreditation for Law Enforcement Agencies (CALEA). 
(3)Law enforcement agencyThe term law enforcement agency means a State, local, Indian tribal, or campus public agency engaged in the prevention, detection, investigation, prosecution, or adjudication of violations of criminal laws. (4)Professional law enforcement associationThe term professional law enforcement association means a law enforcement membership association that works for the needs of Federal, State, local, or Indian tribal law enforcement agencies and with the civilian community on matters of common interest, such as the Hispanic American Police Command Officers Association (HAPCOA), the National Asian Pacific Officers Association (NAPOA), the National Black Police Association (NBPA), the National Latino Peace Officers Association (NLPOA), the National Organization of Black Law Enforcement Executives (NOBLE), Women in Law Enforcement, the Native American Law Enforcement Association (NALEA), the International Association of Chiefs of Police (IACP), the National Sheriffs’ Association (NSA), the Fraternal Order of Police (FOP), or the National Association of School Resource Officers. 
(5)Professional civilian oversight organizationThe term professional civilian oversight organization means a membership organization formed to address and advance civilian oversight of law enforcement and whose members are from Federal, State, regional, local, or Tribal organizations that review issues or complaints against law enforcement agencies or officers, such as the National Association for Civilian Oversight of Law Enforcement (NACOLE). 113.Accreditation of law enforcement agencies (a)Standards (1)Initial analysisThe Attorney General shall perform an initial analysis of existing accreditation standards and methodology developed by law enforcement accreditation organizations nationwide, including national, State, regional, and Tribal accreditation organizations. Such an analysis shall include a review of the recommendations of the Final Report of the President's Taskforce on 21st Century Policing, issued by the Department of Justice, in May 2015. 
(2)Development of uniform standardsAfter completion of the initial review and analysis under paragraph (1), the Attorney General shall— (A)recommend, in consultation with law enforcement accreditation organizations and community-based organizations, the adoption of additional standards that will result in greater community accountability of law enforcement agencies and an increased focus on policing with a guardian mentality, including standards relating to— 
(i)early warning systems and related intervention programs; (ii)use of force procedures; 
(iii)civilian review procedures; (iv)traffic and pedestrian stop and search procedures; 
(v)data collection and transparency; (vi)administrative due process requirements; 
(vii)video monitoring technology; (viii)youth justice and school safety; and 
(ix)recruitment, hiring, and training; and (B)recommend additional areas for the development of national standards for the accreditation of law enforcement agencies in consultation with existing law enforcement accreditation organizations, professional law enforcement associations, labor organizations, community-based organizations, and professional civilian oversight organizations. 
(3)Continuing accreditation processThe Attorney General shall adopt policies and procedures to partner with law enforcement accreditation organizations, professional law enforcement associations, labor organizations, community-based organizations, and professional civilian oversight organizations to— (A)continue the development of further accreditation standards consistent with paragraph (2); and 
(B)encourage the pursuit of accreditation of Federal, State, local, and Tribal law enforcement agencies by certified law enforcement accreditation organizations. (b)Use of funds requirementsSection 502(a) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10153(a)) is amended by adding at the end the following: 
 
(7)An assurance that, for each fiscal year covered by an application, the applicant will use not less than 5 percent of the total amount of the grant award for the fiscal year to assist law enforcement agencies of the applicant, including campus public safety departments, gain or maintain accreditation from certified law enforcement accreditation organizations in accordance with section 113 of the Law Enforcement Trust and Integrity Act of 2021..  (c)Eligibility for certain grant fundsThe Attorney General shall, as appropriate and consistent with applicable law, allocate Department of Justice discretionary grant funding only to States or units of local government that require law enforcement agencies of that State or unit of local government to gain and maintain accreditation from certified law enforcement accreditation organizations in accordance with this section. 
114.Law enforcement grants 
(a)Use of funds requirementSection 502(a) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10153(a)), as amended by section 113, is amended by adding at the end the following:  (8)An assurance that, for each fiscal year covered by an application, the applicant will use not less than 5 percent of the total amount of the grant award for the fiscal year to study and implement effective management, training, recruiting, hiring, and oversight standards and programs to promote effective community and problem solving strategies for law enforcement agencies in accordance with section 114 of the Law Enforcement Trust and Integrity Act of 2021.. 
(b)Grant program for community organizationsThe Attorney General may make grants to community-based organizations to study and implement— (1)effective management, training, recruiting, hiring, and oversight standards and programs to promote effective community and problem solving strategies for law enforcement agencies; or  
(2)effective strategies and solutions to public safety, including strategies that do not rely on Federal and local law enforcement agency responses.  (c)Use of fundsGrant amounts described in paragraph (8) of section 502(a) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10153(a)), as added by subsection (a) of this section, and grant amounts awarded under subsection (b) shall be used to— 
(1)study management and operations standards for law enforcement agencies, including standards relating to administrative due process, residency requirements, compensation and benefits, use of force, racial profiling, early warning and intervention systems, youth justice, school safety, civilian review boards or analogous procedures, or research into the effectiveness of existing programs, projects, or other activities designed to address misconduct; and (2)develop pilot programs and implement effective standards and programs in the areas of training, hiring and recruitment, and oversight that are designed to improve management and address misconduct by law enforcement officers. 
(d)Components of pilot programA pilot program developed under subsection (c)(2) shall include implementation of the following: (1)TrainingThe implementation of policies, practices, and procedures addressing training and instruction to comply with accreditation standards in the areas of— 
(A)the use of deadly force, less lethal force, and de-escalation tactics and techniques; (B)investigation of officer misconduct and practices and procedures for referring to prosecuting authorities allegations of officer use of excessive force or racial profiling; 
(C)disproportionate contact by law enforcement with minority communities; (D)tactical and defensive strategy; 
(E)arrests, searches, and restraint; (F)professional verbal communications with civilians; 
(G)interactions with— (i)youth; 
(ii)individuals with disabilities; (iii)individuals with limited English proficiency; and 
(iv)multi-cultural communities; (H)proper traffic, pedestrian, and other enforcement stops; and 
(I)community relations and bias awareness. (2)Recruitment, hiring, retention, and promotion of diverse law enforcement officersPolicies, procedures, and practices for— 
(A)the hiring and recruitment of diverse law enforcement officers who are representative of the communities they serve; (B)the development of selection, promotion, educational, background, and psychological standards that comport with title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.); and 
(C)initiatives to encourage residency in the jurisdiction served by the law enforcement agency and continuing education. (3)OversightComplaint procedures, including the establishment of civilian review boards or analogous procedures for jurisdictions across a range of sizes and agency configurations, complaint procedures by community-based organizations, early warning systems and related intervention programs, video monitoring technology, data collection and transparency, and administrative due process requirements inherent to complaint procedures for members of the public and law enforcement. 
(4)Youth justice and school safetyUniform standards on youth justice and school safety that include best practices for law enforcement interaction and communication with children and youth, taking into consideration adolescent development and any disability, including— (A)the right to effective and timely notification of a parent or legal guardian of any law enforcement interaction, regardless of the immigration status of the individuals involved; and  
(B)the creation of positive school climates by improving school conditions for learning by— (i)eliminating school-based arrests and referrals to law enforcement;  
(ii)using evidence-based preventative measures and alternatives to school-based arrests and referrals to law enforcement, such as restorative justice and healing practices; and (iii)using school-wide positive behavioral interventions and supports. 
(5)Victim servicesCounseling services, including psychological counseling, for individuals and communities impacted by law enforcement misconduct. (e)Technical assistance (1)In generalThe Attorney General may provide technical assistance to States and community-based organizations in furtherance of the purposes of this section. 
(2)Models for reduction of law enforcement misconductThe technical assistance provided by the Attorney General may include the development of models for States and community-based organizations to reduce law enforcement officer misconduct. Any development of such models shall be in consultation with community-based organizations. (f)Use of componentsThe Attorney General may use any component or components of the Department of Justice in carrying out this section. 
(g)ApplicationsAn application for a grant under subsection (b) shall be submitted in such form, and contain such information, as the Attorney General may prescribe by rule. (h)Performance evaluation (1)Monitoring components (A)In generalEach program, project, or activity funded under this section shall contain a monitoring component, which shall be developed pursuant to rules made by the Attorney General. 
(B)RequirementEach monitoring component required under subparagraph (A) shall include systematic identification and collection of data about activities, accomplishments, and programs throughout the duration of the program, project, or activity and presentation of such data in a usable form. (2)Evaluation components (A)In generalSelected grant recipients shall be evaluated on the local level or as part of a national evaluation, pursuant to rules made by the Attorney General. 
(B)RequirementsAn evaluation conducted under subparagraph (A) may include independent audits of police behavior and other assessments of individual program implementations. For community-based organizations in selected jurisdictions that are able to support outcome evaluations, the effectiveness of funded programs, projects, and activities may be required. (3)Periodic review and reportsThe Attorney General may require a grant recipient to submit biannually to the Attorney General the results of the monitoring and evaluations required under paragraphs (1) and (2) and such other data and information as the Attorney General determines to be necessary. 
(i)Revocation or suspension of fundingIf the Attorney General determines, as a result of monitoring under subsection (h) or otherwise, that a grant recipient under the Byrne grant program or under subsection (b) is not in substantial compliance with the requirements of this section, the Attorney General may revoke or suspend funding of that grant, in whole or in part. (j)Civilian review board definedIn this section, the term civilian review board means an administrative entity that investigates civilian complaints against law enforcement officers and—  
(1)is independent and adequately funded; (2)has investigatory authority and subpoena power; 
(3)has representative community diversity; (4)has policy making authority; 
(5)provides advocates for civilian complainants; (6)may conduct hearings; and 
(7)conducts statistical studies on prevailing complaint trends. (k)Authorization of appropriationsThere are authorized to be appropriated to the Attorney General $25,000,000 for fiscal year 2022 to carry out the grant program authorized under subsection (b).  
115.Attorney General to conduct study 
(a)Study 
(1)In generalThe Attorney General shall conduct a nationwide study of the prevalence and effect of any law, rule, or procedure that allows a law enforcement officer to delay the response to questions posed by a local internal affairs officer, or review board on the investigative integrity and prosecution of law enforcement misconduct, including pre-interview warnings and termination policies. (2)Initial analysisThe Attorney General shall perform an initial analysis of existing State laws, rules, and procedures to determine whether, at a threshold level, the effect of the type of law, rule, or procedure that raises material investigatory issues that could impair or hinder a prompt and thorough investigation of possible misconduct, including criminal conduct. 
(3)Data collectionAfter completion of the initial analysis under paragraph (2), and considering material investigatory issues, the Attorney General shall gather additional data nationwide on similar laws, rules, and procedures from a representative and statistically significant sample of jurisdictions, to determine whether such laws, rules, and procedures raise such material investigatory issues. (b)Reporting (1)Initial analysisNot later than 120 days after the date of the enactment of this Act, the Attorney General shall— 
(A)submit to Congress a report containing the results of the initial analysis conducted under subsection (a)(2); (B)make the report submitted under subparagraph (A) available to the public; and 
(C)identify the jurisdictions for which the study described in subsection (a)(3) is to be conducted. (2)Data collectedNot later than 2 years after the date of the enactment of this Act, the Attorney General shall submit to Congress a report containing the results of the data collected under this section and publish the report in the Federal Register. 
116.Authorization of appropriationsThere are authorized to be appropriated for fiscal year 2022, in addition to any other sums authorized to be appropriated— (1)$25,000,000 for additional expenses relating to the enforcement of section 210401 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12601), criminal enforcement under sections 241 and 242 of title 18, United States Code, and administrative enforcement by the Department of Justice of such sections, including compliance with consent decrees or judgments entered into under such section 210401; and 
(2)$3,300,000 for additional expenses related to conflict resolution by the Department of Justice’s Community Relations Service. 117.National task force on law enforcement oversight (a)EstablishmentThere is established within the Department of Justice a task force to be known as the Task Force on Law Enforcement Oversight (hereinafter in this section referred to as the Task Force). 
(b)CompositionThe Task Force shall be composed of individuals appointed by the Attorney General, who shall appoint not less than 1 individual from each of the following: (1)The Special Litigation Section of the Civil Rights Division. 
(2)The Criminal Section of the Civil Rights Division. (3)The Federal Coordination and Compliance Section of the Civil Rights Division. 
(4)The Employment Litigation Section of the Civil Rights Division. (5)The Disability Rights Section of the Civil Rights Division. 
(6)The Office of Justice Programs. (7)The Office of Community Oriented Policing Services (COPS). 
(8)The Corruption/Civil Rights Section of the Federal Bureau of Investigation. (9)The Community Relations Service. 
(10)The Office of Tribal Justice. (11)The unit within the Department of Justice assigned as a liaison for civilian review boards. 
(c)Powers and dutiesThe Task Force shall consult with professional law enforcement associations, labor organizations, and community-based organizations to coordinate the process of the detection and referral of complaints regarding incidents of alleged law enforcement misconduct. (d)Authorization of appropriationsThere are authorized to be appropriated $5,000,000 for each fiscal year to carry out this section. 
118.Federal data collection on law enforcement practices 
(a)Agencies To reportEach Federal, State, Tribal, and local law enforcement agency shall report data of the practices enumerated in subsection (c) of that agency to the Attorney General. (b)Breakdown of information by race, ethnicity, and genderFor each practice enumerated in subsection (c), the reporting law enforcement agency shall provide a breakdown of the numbers of incidents of that practice by race, ethnicity, age, and gender of the officers of the agency and of members of the public involved in the practice. 
(c)Practices To be reported onThe practices to be reported on are the following: (1)Traffic violation stops. 
(2)Pedestrian stops. (3)Frisk and body searches. 
(4)Instances where law enforcement officers used deadly force, including— (A)a description of when and where deadly force was used, and whether it resulted in death; 
(B)a description of deadly force directed against an officer and whether it resulted in injury or death; and (C)the law enforcement agency’s justification for use of deadly force, if the agency determines it was justified. 
(d)Retention of dataEach law enforcement agency required to report data under this section shall maintain records relating to any matter reported for not less than 4 years after those records are created. (e)Penalty for States failing To report as required (1)In generalFor any fiscal year, a State shall not receive any amount that would otherwise be allocated to that State under section 505(a) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10156(a)), or any amount from any other law enforcement assistance program of the Department of Justice, unless the State has ensured, to the satisfaction of the Attorney General, that the State and each local law enforcement agency of the State is in substantial compliance with the requirements of this section. 
(2)ReallocationAmounts not allocated by reason of this subsection shall be reallocated to States not disqualified by failure to comply with this section. (f)RegulationsThe Attorney General shall prescribe regulations to carry out this section. 
IIPolicing Transparency Through Data 
ANational Police Misconduct Registry 
201.Establishment of National Police Misconduct Registry 
(a)In generalNot later than 180 days after the date of enactment of this Act, the Attorney General shall establish a National Police Misconduct Registry to be compiled and maintained by the Department of Justice. (b)Contents of registryThe Registry required to be established under subsection (a) shall contain the following data with respect to all Federal and local law enforcement officers:  
(1)Each complaint filed against a law enforcement officer, aggregated by— (A)complaints that were found to be credible or that resulted in disciplinary action against the law enforcement officer, disaggregated by whether the complaint involved a use of force or racial profiling (as such term is defined in section 302);  
(B)complaints that are pending review, disaggregated by whether the complaint involved a use of force or racial profiling; and (C)complaints for which the law enforcement officer was exonerated or that were determined to be unfounded or not sustained, disaggregated by whether the complaint involved a use of force or racial profiling. 
(2)Discipline records, disaggregated by whether the complaint involved a use of force or racial profiling. (3)Termination records, the reason for each termination, disaggregated by whether the complaint involved a use of force or racial profiling.  
(4)Records of certification in accordance with section 202. (5)Records of lawsuits against law enforcement officers and settlements of such lawsuits.  
(6)Instances where a law enforcement officer resigns or retires while under active investigation related to the use of force.  (c)Federal agency reporting requirementsNot later than 1 year after the date of enactment of this Act, and every 6 months thereafter, the head of each Federal law enforcement agency shall submit to the Attorney General the information described in subsection (b).  
(d)State and local law enforcement agency reporting requirementsBeginning in the first fiscal year that begins after the date that is one year after the date of enactment of this Act and each fiscal year thereafter in which a State receives funds under the Byrne grant program, the State shall, once every 180 days, submit to the Attorney General the information described in subsection (b) for the State and each local law enforcement agency within the State. (e)Public availability of registry (1)In generalIn establishing the Registry required under subsection (a), the Attorney General shall make the Registry available to the public on an internet website of the Attorney General in a manner that allows members of the public to search for an individual law enforcement officer’s records of misconduct, as described in subsection (b), involving a use of force or racial profiling.  
(2)Privacy protectionsNothing in this subsection shall be construed to supersede the requirements or limitations under section 552a of title 5, United States Code (commonly known as the Privacy Act of 1974).  202.Certification requirements for hiring of law enforcement officers (a)In general Beginning in the first fiscal year that begins after the date that is one year after the date of the enactment of this Act, a State or unit of local government, other than an Indian Tribe, may not receive funds under the Byrne grant program for that fiscal year if, on the day before the first day of the fiscal year, the State or unit of local government has not— 
(1)submitted to the Attorney General evidence that the State or unit of local government has a certification and decertification program for purposes of employment as a law enforcement officer in that State or unit of local government that is consistent with the rules made under subsection (c); and (2)submitted to the National Police Misconduct Registry established under section 201 records demonstrating that all law enforcement officers of the State or unit of local government have completed all State certification requirements during the 1-year period preceding the fiscal year. 
(b)Availability of informationThe Attorney General shall make available to law enforcement agencies all information in the registry under section 201 for purposes of compliance with the certification and decertification programs described in subsection (a)(1) and considering applications for employment.  (c)RulesThe Attorney General shall make rules to carry out this section and section 201, including uniform reporting standards. 
BPRIDE Act 
221.Short titleThis subtitle may be cited as the Police Reporting Information, Data, and Evidence Act of 2021 or the PRIDE Act of 2021. 222.DefinitionsIn this subtitle: 
(1)Local educational agencyThe term local educational agency has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). (2)Local law enforcement officerThe term local law enforcement officer has the meaning given the term in section 2, and includes a school resource officer.  
(3)SchoolThe term school means an elementary school or secondary school (as those terms are defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)).  (4)School resource officerThe term school resource officer means a sworn law enforcement officer who is— 
(A)assigned by the employing law enforcement agency to a local educational agency or school; (B)contracting with a local educational agency or school; or 
(C)employed by a local educational agency or school.  223.Use of force reporting (a)Reporting requirements (1)In generalBeginning in the first fiscal year that begins after the date that is one year after the date of enactment of this Act and each fiscal year thereafter in which a State or Indian Tribe receives funds under a Byrne grant program, the State or Indian Tribe shall— 
(A)report to the Attorney General, on a quarterly basis and pursuant to guidelines established by the Attorney General, information regarding— (i)any incident involving the use of deadly force against a civilian by— 
(I)a local law enforcement officer who is employed by the State or by a unit of local government in the State; or (II)a tribal law enforcement officer who is employed by the Indian Tribe; 
(ii)any incident involving the shooting of a local law enforcement officer or tribal law enforcement officer described in clause (i) by a civilian;  (iii)any incident involving the death or arrest of a local law enforcement officer or tribal law enforcement officer; 
(iv)any incident during which use of force by or against a local law enforcement officer or tribal law enforcement officer described in clause (i) occurs, which is not reported under clause (i), (ii), or (iii); (v)deaths in custody; and 
(vi)uses of force in arrests and booking;  (B)establish a system and a set of policies to ensure that all use of force incidents are reported by local law enforcement officers or tribal law enforcement officers; and 
(C)submit to the Attorney General a plan for the collection of data required to be reported under this section, including any modifications to a previously submitted data collection plan. (2)Report information required (A)In generalThe report required under paragraph (1)(A) shall contain information that includes, at a minimum— 
(i)the national origin, sex, race, ethnicity, age, disability, English language proficiency, and housing status of each civilian against whom a local law enforcement officer or tribal law enforcement officer used force; (ii)the date, time, and location, including whether it was on school grounds, and the zip code, of the incident and whether the jurisdiction in which the incident occurred allows for the open-carry or concealed-carry of a firearm; 
(iii)whether the civilian was armed, and, if so, the type of weapon the civilian had; (iv)the type of force used against the officer, the civilian, or both, including the types of weapons used; 
(v)the reason force was used; (vi)a description of any injuries sustained as a result of the incident; 
(vii)the number of officers involved in the incident; (viii)the number of civilians involved in the incident; and 
(ix)a brief description regarding the circumstances surrounding the incident, which shall include information on— (I)the type of force used by all involved persons; 
(II)the legitimate police objective necessitating the use of force; (III)the resistance encountered by each local law enforcement officer or tribal law enforcement officer involved in the incident; 
(IV)the efforts by local law enforcement officers or tribal law enforcement officers to— (aa)de-escalate the situation in order to avoid the use of force; or 
(bb)minimize the level of force used; and (V)if applicable, the reason why efforts described in subclause (IV) were not attempted. 
(B)Incidents reported under Death in Custody Reporting ActA State or Indian Tribe is not required to include in a report under subsection (a)(1) an incident reported by the State or Indian Tribe in accordance with section 20104(a)(2) of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12104(a)(2)). (C)Retention of dataEach law enforcement agency required to report data under this section shall maintain records relating to any matter so reportable for not less than 4 years after those records are created.  
(3)Audit of use-of-force reportingNot later than 1 year after the date of enactment of this Act, and each year thereafter, each State or Indian Tribe described in paragraph (1) shall— (A)conduct an audit of the use of force incident reporting system required to be established under paragraph (1)(B); and 
(B)submit a report to the Attorney General on the audit conducted under subparagraph (A). (4)Compliance procedurePrior to submitting a report under paragraph (1)(A), the State or Indian Tribe submitting such report shall compare the information compiled to be reported pursuant to clause (i) of paragraph (1)(A) to publicly available sources, and shall revise such report to include any incident determined to be missing from the report based on such comparison. Failure to comply with the procedures described in the previous sentence shall be considered a failure to comply with the requirements of this section. 
(b)Ineligibility for funds 
(1)In generalFor any fiscal year in which a State or Indian Tribe fails to comply with this section, the State or Indian Tribe, at the discretion of the Attorney General, shall be subject to not more than a 10-percent reduction of the funds that would otherwise be allocated for that fiscal year to the State or Indian Tribe under a Byrne grant program. (2)ReallocationAmounts not allocated under a Byrne grant program in accordance with paragraph (1) to a State for failure to comply with this section shall be reallocated under the Byrne grant program to States that have not failed to comply with this section. 
(3)Information regarding school resource officersThe State or Indian Tribe shall ensure that all schools and local educational agencies within the jurisdiction of the State or Indian Tribe provide the State or Indian Tribe with the information needed regarding school resource officers to comply with this section.  (c)Public availability of data (1)In generalNot later than 1 year after the date of enactment of this Act, and each year thereafter, the Attorney General shall publish, and make available to the public, a report containing the data reported to the Attorney General under this section. 
(2)Privacy protectionsNothing in this subsection shall be construed to supersede the requirements or limitations under section 552a of title 5, United States Code (commonly known as the Privacy Act of 1974). (d)GuidanceNot later than 180 days after the date of enactment of this Act, the Attorney General, in coordination with the Director of the Federal Bureau of Investigation, shall issue guidance on best practices relating to establishing standard data collection systems that capture the information required to be reported under subsection (a)(2), which shall include standard and consistent definitions for terms. 
224.Use of force data reporting 
(a)Technical assistance grants authorizedThe Attorney General may make grants to eligible law enforcement agencies to be used for the activities described in subsection (c). (b)EligibilityIn order to be eligible to receive a grant under this section a law enforcement agency shall— 
(1)be a tribal law enforcement agency or be located in a State that receives funds under a Byrne grant program; (2)employ not more that 100 local or tribal law enforcement officers; 
(3)demonstrate that the use of force policy for local law enforcement officers or tribal law enforcement officers employed by the law enforcement agency is publicly available; and (4)establish and maintain a complaint system that— 
(A)may be used by members of the public to report incidents of use of force to the law enforcement agency;  (B)makes all information collected publicly searchable and available; and 
(C)provides information on the status of an investigation related to a use of force complaint.  (c)Activities describedA grant made under this section may be used by a law enforcement agency for— 
(1)the cost of assisting the State or Indian Tribe in which the law enforcement agency is located in complying with the reporting requirements described in section 223; (2)the cost of establishing necessary systems required to investigate and report incidents as required under subsection (b)(4); 
(3)public awareness campaigns designed to gain information from the public on use of force by or against local and tribal law enforcement officers, including shootings, which may include tip lines, hotlines, and public service announcements; and (4)use of force training for law enforcement agencies and personnel, including training on de-escalation, implicit bias, crisis intervention techniques, and adolescent development. 
225.Compliance with reporting requirements 
(a)In generalNot later than 1 year after the date of enactment of this Act, and each year thereafter, the Attorney General shall conduct an audit and review of the information provided under this subtitle to determine whether each State or Indian Tribe described in section 223(a)(1) is in compliance with the requirements of this subtitle. (b)Consistency in data reporting (1)In generalAny data reported under this subtitle shall be collected and reported— 
(A)in a manner consistent with existing programs of the Department of Justice that collect data on local law enforcement officer encounters with civilians; and (B)in a manner consistent with civil rights laws for distribution of information to the public.  
(2)GuidelinesNot later than 1 year after the date of enactment of this Act, the Attorney General shall— (A)issue guidelines on the reporting requirement under section 223; and 
(B)seek public comment before finalizing the guidelines required under subparagraph (A). 226.Federal law enforcement reportingThe head of each Federal law enforcement agency shall submit to the Attorney General, on a quarterly basis and pursuant to guidelines established by the Attorney General, the information required to be reported by a State or Indian Tribe under section 223.  
227.Authorization of appropriationsThere are authorized to be appropriated to the Attorney General such sums as are necessary to carry out this subtitle. IIIImproving Police Training and Policies AEnd Racial and Religious Profiling Act 301.Short titleThis subtitle may be cited as the End Racial and Religious Profiling Act of 2021 or ERRPA. 
302.DefinitionsIn this subtitle: (1)Covered programThe term covered program means any program or activity funded in whole or in part with funds made available under— 
(A)a Byrne grant program; and (B)the COPS grant program, except that no program, project, or other activity specified in section 1701(b)(13) of part Q of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381 et seq.) shall be a covered program under this paragraph. 
(2)Governmental bodyThe term governmental body means any department, agency, special purpose district, or other instrumentality of Federal, State, local, or Indian Tribal government. (3)Hit rateThe term hit rate means the percentage of stops and searches in which a law enforcement agent finds drugs, a gun, or something else that leads to an arrest. The hit rate is calculated by dividing the total number of searches by the number of searches that yield contraband. The hit rate is complementary to the rate of false stops. 
(4)Law enforcement agencyThe term law enforcement agency means any Federal, State, or local public agency engaged in the prevention, detection, or investigation of violations of criminal, immigration, or customs laws. (5)Law enforcement agentThe term law enforcement agent means any Federal, State, or local official responsible for enforcing criminal, immigration, or customs laws, including police officers and other agents of a law enforcement agency. 
(6)Racial profiling 
(A)In generalThe term racial profiling means the practice of a law enforcement agent or agency relying, to any degree, on actual or perceived race, ethnicity, national origin, religion, gender, gender identity, or sexual orientation in selecting which individual to subject to routine or spontaneous investigatory activities or in deciding upon the scope and substance of law enforcement activity following the initial investigatory procedure, except when there is trustworthy information, relevant to the locality and timeframe, that links a person with a particular characteristic described in this paragraph to an identified criminal incident or scheme. (B)ExceptionFor purposes of subparagraph (A), a tribal law enforcement officer exercising law enforcement authority within Indian country, as that term is defined in section 1151 of title 18, United States Code, is not considered to be racial profiling with respect to making key jurisdictional determinations that are necessarily tied to reliance on actual or perceived race, ethnicity, or tribal affiliation.  
(7)Routine or spontaneous investigatory activitiesThe term routine or spontaneous investigatory activities means the following activities by a law enforcement agent: (A)Interviews. 
(B)Traffic stops. (C)Pedestrian stops. 
(D)Frisks and other types of body searches. (E)Consensual or nonconsensual searches of the persons, property, or possessions (including vehicles) of individuals using any form of public or private transportation, including motorists and pedestrians. 
(F)Data collection and analysis, assessments, and predicated investigations. (G)Inspections and interviews of entrants into the United States that are more extensive than those customarily carried out. 
(H)Immigration-related workplace investigations. (I)Such other types of law enforcement encounters compiled for or by the Federal Bureau of Investigation or the Department of Justice Bureau of Justice Statistics. 
(8)Reasonable requestThe term reasonable request means all requests for information, except for those that— (A)are immaterial to the investigation; 
(B)would result in the unnecessary disclosure of personal information; or (C)would place a severe burden on the resources of the law enforcement agency given its size. 
IProhibition of Racial Profiling 
311.ProhibitionNo law enforcement agent or law enforcement agency shall engage in racial profiling. 312.Enforcement (a)RemedyThe United States, or an individual injured by racial profiling, may enforce this part in a civil action for declaratory or injunctive relief, filed either in a State court of general jurisdiction or in a district court of the United States. 
(b)PartiesIn any action brought under this part, relief may be obtained against— (1)any governmental body that employed any law enforcement agent who engaged in racial profiling; 
(2)any agent of such body who engaged in racial profiling; and (3)any person with supervisory authority over such agent. 
(c)Nature of proofProof that the routine or spontaneous investigatory activities of law enforcement agents in a jurisdiction have had a disparate impact on individuals with a particular characteristic described in section 302(6) shall constitute prima facie evidence of a violation of this part. (d)Attorney’s feesIn any action or proceeding to enforce this part against any governmental body, the court may allow a prevailing plaintiff, other than the United States, reasonable attorney’s fees as part of the costs, and may include expert fees as part of the attorney’s fee. The term prevailing plaintiff means a plaintiff that substantially prevails pursuant to a judicial or administrative judgment or order, or an enforceable written agreement.  
IIPrograms To Eliminate Racial Profiling By Federal Law Enforcement Agencies 
321.Policies to eliminate racial profiling 
(a)In generalFederal law enforcement agencies shall— (1)maintain adequate policies and procedures designed to eliminate racial profiling; and 
(2)cease existing practices that permit racial profiling. (b)PoliciesThe policies and procedures described in subsection (a)(1) shall include— 
(1)a prohibition on racial profiling; (2)training on racial profiling issues as part of Federal law enforcement training; 
(3)the collection of data in accordance with the regulations issued by the Attorney General under section 341; (4)procedures for receiving, investigating, and responding meaningfully to complaints alleging racial profiling by law enforcement agents; and 
(5)any other policies and procedures the Attorney General determines to be necessary to eliminate racial profiling by Federal law enforcement agencies. IIIPrograms To Eliminate Racial Profiling By State and Local Law Enforcement Agencies 331.Policies required for grants (a)In generalAn application by a State or a unit of local government for funding under a covered program shall include a certification that such State, unit of local government, and any law enforcement agency to which it will distribute funds— 
(1)maintains adequate policies and procedures designed to eliminate racial profiling; and (2)has eliminated any existing practices that permit or encourage racial profiling. 
(b)PoliciesThe policies and procedures described in subsection (a)(1) shall include— (1)a prohibition on racial profiling; 
(2)training on racial profiling issues as part of law enforcement training; (3)the collection of data in accordance with the regulations issued by the Attorney General under section 341; and 
(4)participation in an administrative complaint procedure or independent audit program that meets the requirements of section 332. (c)Effective dateThis section shall take effect 12 months after the date of enactment of this Act. 
332.Involvement of Attorney General 
(a)Regulations 
(1)In generalNot later than 6 months after the date of enactment of this Act and in consultation with stakeholders, including Federal, State, and local law enforcement agencies and community, professional, research, and civil rights organizations, the Attorney General shall issue regulations for the operation of administrative complaint procedures and independent audit programs to ensure that such procedures and programs provide an appropriate response to allegations of racial profiling by law enforcement agents or agencies. (2)GuidelinesThe regulations issued under paragraph (1) shall contain guidelines that ensure the fairness, effectiveness, and independence of the administrative complaint procedures and independent auditor programs. 
(b)NoncomplianceIf the Attorney General determines that the recipient of a grant from any covered program is not in compliance with the requirements of section 331 or the regulations issued under subsection (a), the Attorney General shall withhold, in whole or in part (at the discretion of the Attorney General), funds for one or more grants to the recipient under the covered program, until the recipient establishes compliance. (c)Private partiesThe Attorney General shall provide notice and an opportunity for private parties to present evidence to the Attorney General that a recipient of a grant from any covered program is not in compliance with the requirements of this part. 
333.Data collection demonstration project 
(a)Technical assistance grants for data collection 
(1)In generalThe Attorney General may, through competitive grants or contracts, carry out a 2-year demonstration project for the purpose of developing and implementing data collection programs on the hit rates for stops and searches by law enforcement agencies. The data collected shall be disaggregated by race, ethnicity, national origin, gender, and religion. (2)Number of grantsThe Attorney General shall provide not more than 5 grants or contracts under this section. 
(3)Eligible granteesGrants or contracts under this section shall be awarded to law enforcement agencies that serve communities where there is a significant concentration of racial or ethnic minorities and that are not already collecting data voluntarily. (b)Required activitiesActivities carried out with a grant under this section shall include— 
(1)developing a data collection tool and reporting the compiled data to the Attorney General; and (2)training of law enforcement personnel on data collection, particularly for data collection on hit rates for stops and searches. 
(c)EvaluationNot later than 3 years after the date of enactment of this Act, the Attorney General shall enter into a contract with an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) to analyze the data collected by each of the grantees funded under this section. (d)Authorization of appropriationsThere are authorized to be appropriated to carry out activities under this section— 
(1)$5,000,000, over a 2-year period, to carry out the demonstration program under subsection (a); and (2)$500,000 to carry out the evaluation under subsection (c). 
334.Development of best practices 
(a)Use of funds requirementSection 502(a) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10153(a)), as amended by sections 113 and 114, is amended by adding at the end the following:  (9)An assurance that, for each fiscal year covered by an application, the applicant will use not less than 10 percent of the total amount of the grant award for the fiscal year to develop and implement best practice devices and systems to eliminate racial profiling in accordance with section 334 of the End Racial and Religious Profiling Act of 2021.. 
(b)Development of best practicesGrant amounts described in paragraph (9) of section 502(a) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10153(a)), as added by subsection (a) of this section, shall be for programs that include the following: (1)The development and implementation of training to prevent racial profiling and to encourage more respectful interaction with the public. 
(2)The acquisition and use of technology to facilitate the accurate collection and analysis of data. (3)The development and acquisition of feedback systems and technologies that identify law enforcement agents or units of agents engaged in, or at risk of engaging in, racial profiling or other misconduct. 
(4)The establishment and maintenance of an administrative complaint procedure or independent auditor program. 335.Authorization of appropriationsThere are authorized to be appropriated to the Attorney General such sums as are necessary to carry out this part. 
IVData Collection 
341.Attorney General to issue regulations 
(a)RegulationsNot later than 6 months after the date of enactment of this Act, the Attorney General, in consultation with stakeholders, including Federal, State, and local law enforcement agencies and community, professional, research, and civil rights organizations, shall issue regulations for the collection and compilation of data under sections 321 and 331. (b)RequirementsThe regulations issued under subsection (a) shall— 
(1)provide for the collection of data on all routine and spontaneous investigatory activities; (2)provide that the data collected shall— 
(A)be disaggregated by race, ethnicity, national origin, gender, disability, and religion; (B)include the date, time, and location of such investigatory activities; 
(C)include detail sufficient to permit an analysis of whether a law enforcement agency is engaging in racial profiling; and (D)not include personally identifiable information; 
(3)provide that a standardized form shall be made available to law enforcement agencies for the submission of collected data to the Department of Justice; (4)provide that law enforcement agencies shall compile data on the standardized form made available under paragraph (3), and submit the form to the Civil Rights Division and the Department of Justice Bureau of Justice Statistics; 
(5)provide that law enforcement agencies shall maintain all data collected under this subtitle for not less than 4 years; (6)include guidelines for setting comparative benchmarks, consistent with best practices, against which collected data shall be measured; 
(7)provide that the Department of Justice Bureau of Justice Statistics shall— (A)analyze the data for any statistically significant disparities, including— 
(i)disparities in the percentage of drivers or pedestrians stopped relative to the proportion of the population passing through the neighborhood; (ii)disparities in the hit rate; and 
(iii)disparities in the frequency of searches performed on racial or ethnic minority drivers and the frequency of searches performed on nonminority drivers; and (B)not later than 3 years after the date of enactment of this Act, and annually thereafter— 
(i)prepare a report regarding the findings of the analysis conducted under subparagraph (A); (ii)provide such report to Congress; and 
(iii)make such report available to the public, including on a website of the Department of Justice, and in accordance with accessibility standards under the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.); and  (8)protect the privacy of individuals whose data is collected by— 
(A)limiting the use of the data collected under this subtitle to the purposes set forth in this subtitle; (B)except as otherwise provided in this subtitle, limiting access to the data collected under this subtitle to those Federal, State, or local employees or agents who require such access in order to fulfill the purposes for the data set forth in this subtitle; 
(C)requiring contractors or other nongovernmental agents who are permitted access to the data collected under this subtitle to sign use agreements incorporating the use and disclosure restrictions set forth in subparagraph (A); and (D)requiring the maintenance of adequate security measures to prevent unauthorized access to the data collected under this subtitle. 
342.Publication of dataThe Director of the Bureau of Justice Statistics of the Department of Justice shall provide to Congress and make available to the public, together with each annual report described in section 341, the data collected pursuant to this subtitle, excluding any personally identifiable information described in section 343. 343.Limitations on publication of dataThe name or identifying information of a law enforcement agent, complainant, or any other individual involved in any activity for which data is collected and compiled under this subtitle shall not be— 
(1)released to the public; (2)disclosed to any person, except for— 
(A)such disclosures as are necessary to comply with this subtitle; (B)disclosures of information regarding a particular person to that person; or 
(C)disclosures pursuant to litigation; or (3)subject to disclosure under section 552 of title 5, United States Code (commonly known as the Freedom of Information Act), except for disclosures of information regarding a particular person to that person. 
VDepartment of Justice Regulations and Reports on Racial Profiling in the United States 
351.Attorney General to issue regulations and reports 
(a)RegulationsIn addition to the regulations required under sections 333 and 341, the Attorney General shall issue such other regulations as the Attorney General determines are necessary to implement this subtitle. (b)Reports (1)In generalNot later than 2 years after the date of enactment of this Act, and annually thereafter, the Attorney General shall submit to Congress a report on racial profiling by law enforcement agencies. 
(2)ScopeEach report submitted under paragraph (1) shall include— (A)a summary of data collected under sections 321(b)(3) and 331(b)(3) and from any other reliable source of information regarding racial profiling in the United States; 
(B)a discussion of the findings in the most recent report prepared by the Department of Justice Bureau of Justice Statistics under section 341(b)(7); (C)the status of the adoption and implementation of policies and procedures by Federal law enforcement agencies under section 321 and by the State and local law enforcement agencies under sections 331 and 332; and 
(D)a description of any other policies and procedures that the Attorney General believes would facilitate the elimination of racial profiling. BAdditional Reforms 361.Training on racial bias and duty to intervene (a)In generalThe Attorney General shall establish— 
(1)a training program for law enforcement officers to cover racial profiling, implicit bias, and procedural justice; and (2)a clear duty for Federal law enforcement officers to intervene in cases where another law enforcement officer is using excessive force against a civilian, and establish a training program that covers the duty to intervene.  
(b)Mandatory training for Federal law enforcement officersThe head of each Federal law enforcement agency shall require each Federal law enforcement officer employed by the agency to complete the training programs established under subsection (a). (c)Limitation on eligibility for fundsBeginning in the first fiscal year that begins after the date that is one year after the date of enactment of this Act, a State or unit of local government may not receive funds under the Byrne grant program for a fiscal year if, on the day before the first day of the fiscal year, the State or unit of local government does not require each law enforcement officer in the State or unit of local government to complete the training programs established under subsection (a).  
(d)Grants To train law enforcement officers on use of forceSection 501(a)(1) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10152(a)(1)) is amended by adding at the end the following:   (I)Training programs for law enforcement officers, including training programs on use of force and a duty to intervene.. 
362.Ban on no-knock warrants in drug cases 
(a)Ban on Federal warrants in drug casesSection 509 of the Controlled Substances Act (21 U.S.C. 879) is amended by adding at the end the following: A search warrant authorized under this section shall require that a law enforcement officer execute the search warrant only after providing notice of his or her authority and purpose.. (b)Limitation on eligibility for fundsBeginning in the first fiscal year that begins after the date that is one year after the date of enactment of this Act, a State or unit of local government may not receive funds under the COPS grant program for a fiscal year if, on the day before the first day of the fiscal year, the State or unit of local government does not have in effect a law that prohibits the issuance of a no-knock warrant in a drug case. 
(c)DefinitionIn this section, the term no-knock warrant means a warrant that allows a law enforcement officer to enter a property without requiring the law enforcement officer to announce the presence of the law enforcement officer or the intention of the law enforcement officer to enter the property.  363.Incentivizing banning of chokeholds and carotid holds (a)DefinitionIn this section, the term chokehold or carotid hold means the application of any pressure to the throat or windpipe, the use of maneuvers that restrict blood or oxygen flow to the brain, or carotid artery restraints that prevent or hinder breathing or reduce intake of air of an individual.  
(b)Limitation on eligibility for fundsBeginning in the first fiscal year that begins after the date that is one year after the date of enactment of this Act, a State or unit of local government may not receive funds under the Byrne grant program or the COPS grant program for a fiscal year if, on the day before the first day of the fiscal year, the State or unit of local government does not have in effect a law that prohibits law enforcement officers in the State or unit of local government from using a chokehold or carotid hold.  (c)Chokeholds as civil rights violations (1)Short titleThis subsection may be cited as the Eric Garner Excessive Use of Force Prevention Act.  
(2)Chokeholds as civil rights violationsSection 242 of title 18, United States Code, as amended by section 101, is amended by adding at the end the following: For the purposes of this section, the application of any pressure to the throat or windpipe, use of maneuvers that restrict blood or oxygen flow to the brain, or carotid artery restraints which prevent or hinder breathing or reduce intake of air is a punishment, pain, or penalty..  364.PEACE Act (a)Short titleThis section may be cited as the Police Exercising Absolute Care With Everyone Act of 2021 or the PEACE Act of 2021. 
(b)Use of force by Federal law enforcement officers 
(1)DefinitionsIn this subsection: (A)Deescalation tactics and techniquesThe term deescalation tactics and techniques means proactive actions and approaches used by a Federal law enforcement officer to stabilize the situation so that more time, options, and resources are available to gain a person’s voluntary compliance and reduce or eliminate the need to use force, including verbal persuasion, warnings, tactical techniques, slowing down the pace of an incident, waiting out a subject, creating distance between the officer and the threat, and requesting additional resources to resolve the incident.  
(B)NecessaryThe term necessary means that another reasonable Federal law enforcement officer would objectively conclude, under the totality of the circumstances, that there was no reasonable alternative to the use of force.  (C)Reasonable alternatives (i)In generalThe term reasonable alternatives means tactics and methods used by a Federal law enforcement officer to effectuate an arrest that do not unreasonably increase the risk posed to the law enforcement officer or another person, including verbal communication, distance, warnings, deescalation tactics and techniques, tactical repositioning, and other tactics and techniques intended to stabilize the situation and reduce the immediacy of the risk so that more time, options, and resources can be called upon to resolve the situation without the use of force. 
(ii)Deadly forceWith respect to the use of deadly force, the term reasonable alternatives includes the use of less lethal force. (D)Totality of the circumstancesThe term totality of the circumstances means all credible facts known to the Federal law enforcement officer leading up to and at the time of the use of force, including the actions of the person against whom the Federal law enforcement officer uses such force and the actions of the Federal law enforcement officer.  
(2)Prohibition on less lethal forceA Federal law enforcement officer may not use any less lethal force unless—  (A)the form of less lethal force used is necessary and proportional in order to effectuate an arrest of a person who the officer has probable cause to believe has committed a criminal offense; and  
(B)reasonable alternatives to the use of the form of less lethal force have been exhausted.  (3)Prohibition on deadly use of forceA Federal law enforcement officer may not use deadly force against a person unless— 
(A)the form of deadly force used is necessary, as a last resort, to prevent imminent and serious bodily injury or death to the officer or another person; (B)the use of the form of deadly force creates no substantial risk of injury to a third person; and 
(C)reasonable alternatives to the use of the form of deadly force have been exhausted.  (4)Requirement to give verbal warningWhen feasible, prior to using force against a person, a Federal law enforcement officer shall identify himself or herself as a Federal law enforcement officer, and issue a verbal warning to the person that the Federal law enforcement officer seeks to apprehend, which shall— 
(A)include a request that the person surrender to the law enforcement officer; and (B)notify the person that the law enforcement officer will use force against the person if the person resists arrest or flees.  
(5)Guidance on use of forceNot later than 120 days after the date of enactment of this Act, the Attorney General, in consultation with impacted persons, communities, and organizations, including representatives of civil and human rights organizations, victims of police use of force, and representatives of law enforcement associations, shall provide guidance to Federal law enforcement agencies on—  (A)the types of less lethal force and deadly force that are prohibited under paragraphs (2) and (3); and  
(B)how a Federal law enforcement officer can—  (i)assess whether the use of force is appropriate and necessary; and  
(ii)use the least amount of force when interacting with— (I)pregnant individuals; 
(II)children and youth under 21 years of age; (III)elderly persons; 
(IV)persons with mental, behavioral, or physical disabilities or impairments; (V)persons experiencing perceptual or cognitive impairments due to use of alcohol, narcotics, hallucinogens, or other drugs;  
(VI)persons suffering from a serious medical condition; and (VII)persons with limited English proficiency. 
(6)TrainingThe Attorney General shall provide training to Federal law enforcement officers on interacting people described in subclauses (I) through (VII) of paragraph (5)(B)(ii).  (7)Limitation on justification defense (A)In generalChapter 51 of title 18, United States Code, is amended by adding at the end the following: 
 
1123.Limitation on justification defense for Federal law enforcement officers 
(a)In generalIt is not a defense to an offense under section 1111 or 1112 that the use of less lethal force or deadly force by a Federal law enforcement officer was justified if— (1)that officer’s use of use of such force was inconsistent with section 364(b) of the George Floyd Justice in Policing Act of 2021; or 
(2)that officer’s gross negligence, leading up to and at the time of the use of force, contributed to the necessity of the use of such force. (b)DefinitionsIn this section— 
(1)the terms deadly force and less lethal force have the meanings given such terms in section 2 and section 364 of the George Floyd Justice in Policing Act of 2021; and (2)the term Federal law enforcement officer has the meaning given such term in section 115.. 
(B)Clerical amendmentThe table of sections for chapter 51 of title 18, United States Code, is amended by inserting after the item relating to section 1122 the following:   1123. Limitation on justification defense for Federal law enforcement officers.. (c)Limitation on the receipt of funds under the Edward Byrne Memorial Justice Assistance Grant Program (1)LimitationA State or unit of local government, other than an Indian Tribe, may not receive funds that the State or unit of local government would otherwise receive under a Byrne grant program for a fiscal year if, on the day before the first day of the fiscal year, the State or unit of local government does not have in effect a law that is consistent with subsection (b) of this section and section 1123 of title 18, United States Code, as determined by the Attorney General.  
(2)Subsequent enactment 
(A)In generalIf funds described in paragraph (1) are withheld from a State or unit of local government pursuant to paragraph (1) for 1 or more fiscal years, and the State or unit of local government enacts or puts in place a law described in paragraph (1), and demonstrates substantial efforts to enforce such law, subject to subparagraph (B), the State or unit of local government shall be eligible, in the fiscal year after the fiscal year during which the State or unit of local government demonstrates such substantial efforts, to receive the total amount that the State or unit of local government would have received during each fiscal year for which funds were withheld.  (B)Limit on amount of prior year fundsA State or unit of local government may not receive funds under subparagraph (A) in an amount that is more than the amount withheld from the State or unit of local government during the 5-fiscal-year period before the fiscal year during which funds are received under subparagraph (A). 
(3)GuidanceNot later than 120 days after the date of enactment of this Act, the Attorney General, in consultation with impacted persons, communities, and organizations, including representatives of civil and human rights organizations, individuals against whom a law enforcement officer used force, and representatives of law enforcement associations, shall make guidance available to States and units of local government on the criteria that the Attorney General will use in determining whether the State or unit of local government has in place a law described in paragraph (1).  (4)ApplicationThis subsection shall apply to the first fiscal year that begins after the date that is 1 year after the date of the enactment of this Act, and each fiscal year thereafter.  
365.Stop Militarizing Law Enforcement Act 
(a)FindingsCongress makes the following findings: (1)Under section 2576a of title 10, United States Code, the Department of Defense is authorized to provide excess property to local law enforcement agencies. The Defense Logistics Agency, administers such section by operating the Law Enforcement Support Office program. 
(2)New and used material, including mine-resistant ambush-protected vehicles and weapons determined by the Department of Defense to be military grade are transferred to Federal, Tribal, State, and local law enforcement agencies through the program. (3)As a result local law enforcement agencies, including police and sheriff’s departments, are acquiring this material for use in their normal operations. 
(4)As a result of the wars in Iraq and Afghanistan, military equipment purchased for, and used in, those wars has become excess property and has been made available for transfer to local and Federal law enforcement agencies. (5)In Fiscal Year 2017, $504,000,000 worth of property was transferred to law enforcement agencies. 
(6)More than $6,800,000,000 worth of weapons and equipment have been transferred to police organizations in all 50 States and four territories through the program. (7)In May 2012, the Defense Logistics Agency instituted a moratorium on weapons transfers through the program after reports of missing equipment and inappropriate weapons transfers. 
(8)Though the moratorium was widely publicized, it was lifted in October 2013 without adequate safeguards. (9)On January 16, 2015, President Barack Obama issued Executive Order No. 13688 to better coordinate and regulate the federal transfer of military weapons and equipment to State, local, and Tribal law enforcement agencies. 
(10)In July, 2017, the Government Accountability Office reported that the program’s internal controls were inadequate to prevent fraudulent applicants’ access to the program. (11)On August, 28, 2017, President Donald Trump rescinded Executive Order No. 13688 despite a July 2017 Government Accountability Office report finding deficiencies with the administration of the 1033 program. 
(12)As a result, Federal, State, and local law enforcement departments across the country are eligible again to acquire free military-grade weapons and equipment that could be used inappropriately during policing efforts in which people and taxpayers could be harmed. (13)The Department of Defense categorizes equipment eligible for transfer under the 1033 program as controlled and un-controlled equipment. Controlled equipment includes weapons, explosives such as flash-bang grenades, mine-resistant ambush-protected vehicles, long-range acoustic devices, aircraft capable of being modified to carry armament that are combat coded, and silencers, among other military grade items. 
(b)Limitation on Department of Defense transfer of personal property to local law enforcement agencies 
(1)In generalSection 2576a of title 10, United States Code, is amended— (A)in subsection (a)— 
(i)in paragraph (1)(A), by striking counterdrug, counterterrorism, and border security activities and inserting counterterrorism; and (ii)in paragraph (2), by striking , the Director of National Drug Control Policy,; 
(B)in subsection (b)— (i)in paragraph (5), by striking and at the end; 
(ii)in paragraph (6), by striking the period and inserting a semicolon; and (iii)by adding at the end the following new paragraphs: 
 
(7)the recipient submits to the Department of Defense a description of how the recipient expects to use the property; (8)the recipient certifies to the Department of Defense that if the recipient determines that the property is surplus to the needs of the recipient, the recipient will return the property to the Department of Defense; 
(9)with respect to a recipient that is not a Federal agency, the recipient certifies to the Department of Defense that the recipient notified the local community of the request for personal property under this section by— (A)publishing a notice of such request on a publicly accessible Internet website; 
(B)posting such notice at several prominent locations in the jurisdiction of the recipient; and (C)ensuring that such notices were available to the local community for a period of not less than 30 days; and 
(10)the recipient has received the approval of the city council or other local governing body to acquire the personal property sought under this section.; (C)by striking subsection (d); 
(D)by redesignating subsections (e) and (f) as subsections (o) and (p), respectively; and (E)by inserting after subsection (c) the following new subsections: 
 
(d)Annual certification accounting for transferred property 
(1)For each fiscal year, the Secretary shall submit to Congress certification in writing that each Federal or State agency to which the Secretary has transferred property under this section— (A)has provided to the Secretary documentation accounting for all controlled property, including arms and ammunition, that the Secretary has transferred to the agency, including any item described in subsection (f) so transferred before the date of the enactment of the George Floyd Justice in Policing Act of 2021; and 
(B)with respect to a non-Federal agency, carried out each of paragraphs (5) through (8) of subsection (b). (2)If the Secretary does not provide a certification under paragraph (1) for a Federal or State agency, the Secretary may not transfer additional property to that agency under this section. 
(e)Annual report on excess propertyBefore making any property available for transfer under this section, the Secretary shall annually submit to Congress a description of the property to be transferred together with a certification that the transfer of the property would not violate this section or any other provision of law. (f)Limitations on transfers (1)The Secretary may not transfer to Federal, Tribal, State, or local law enforcement agencies the following under this section: 
(A)Firearms, ammunition, bayonets, grenade launchers, grenades (including stun and flash-bang), and explosives.  (B)Vehicles, except for passenger automobiles (as such term is defined in section 32901(a)(18) of title 49, United States Code) and bucket trucks. 
(C)Drones. (D)Controlled aircraft that— 
(i)are combat configured or combat coded; or (ii)have no established commercial flight application. 
(E)Silencers. (F)Long-range acoustic devices. 
(G)Items in the Federal Supply Class of banned items. (2)The Secretary may not require, as a condition of a transfer under this section, that a Federal or State agency demonstrate the use of any small arms or ammunition. 
(3)The limitations under this subsection shall also apply with respect to the transfer of previously transferred property of the Department of Defense from one Federal or State agency to another such agency. (4) (A)The Secretary may waive the applicability of paragraph (1) to a vehicle described in subparagraph (B) of such paragraph (other than a mine-resistant ambush-protected vehicle), if the Secretary determines that such a waiver is necessary for disaster or rescue purposes or for another purpose where life and public safety are at risk, as demonstrated by the proposed recipient of the vehicle. 
(B)If the Secretary issues a waiver under subparagraph (A), the Secretary shall— (i)submit to Congress notice of the waiver, and post such notice on a public Internet website of the Department, by not later than 30 days after the date on which the waiver is issued; and 
(ii)require, as a condition of the waiver, that the recipient of the vehicle for which the waiver is issued provides public notice of the waiver and the transfer, including the type of vehicle and the purpose for which it is transferred, in the jurisdiction where the recipient is located by not later than 30 days after the date on which the waiver is issued. (5)The Secretary may provide for an exemption to the limitation under subparagraph (D) of paragraph (1) in the case of parts for aircraft described in such subparagraph that are transferred as part of regular maintenance of aircraft in an existing fleet. 
(6)The Secretary shall require, as a condition of any transfer of property under this section, that the Federal or State agency that receives the property shall return the property to the Secretary if the agency— (A)is investigated by the Department of Justice for any violation of civil liberties; or 
(B)is otherwise found to have engaged in widespread abuses of civil liberties. (g)Conditions for extension of programNotwithstanding any other provision of law, amounts authorized to be appropriated or otherwise made available for any fiscal year may not be obligated or expended to carry out this section unless the Secretary submits to Congress certification that for the preceding fiscal year that— 
(1)each Federal or State agency that has received controlled property transferred under this section has— (A)demonstrated 100 percent accountability for all such property, in accordance with paragraph (2) or (3), as applicable; or 
(B)been suspended from the program pursuant to paragraph (4); (2)with respect to each non-Federal agency that has received controlled property under this section, the State coordinator responsible for each such agency has verified that the coordinator or an agent of the coordinator has conducted an in-person inventory of the property transferred to the agency and that 100 percent of such property was accounted for during the inventory or that the agency has been suspended from the program pursuant to paragraph (4); 
(3)with respect to each Federal agency that has received controlled property under this section, the Secretary of Defense or an agent of the Secretary has conducted an in-person inventory of the property transferred to the agency and that 100 percent of such property was accounted for during the inventory or that the agency has been suspended from the program pursuant to paragraph (4); (4)the eligibility of any agency that has received controlled property under this section for which 100 percent of the property was not accounted for during an inventory described in paragraph (1) or (2), as applicable, to receive any property transferred under this section has been suspended; and 
(5)each State coordinator has certified, for each non-Federal agency located in the State for which the State coordinator is responsible that— (A)the agency has complied with all requirements under this section; or 
(B)the eligibility of the agency to receive property transferred under this section has been suspended; and (6)the Secretary of Defense has certified, for each Federal agency that has received property under this section that— 
(A)the agency has complied with all requirements under this section; or (B)the eligibility of the agency to receive property transferred under this section has been suspended. 
(h)Prohibition on ownership of controlled propertyA Federal or State agency that receives controlled property under this section may not take ownership of the property. (i)Notice to Congress of property downgradesNot later than 30 days before downgrading the classification of any item of personal property from controlled or Federal Supply Class, the Secretary shall submit to Congress notice of the proposed downgrade. 
(j)Notice to Congress of property cannibalizationBefore the Defense Logistics Agency authorizes the recipient of property transferred under this section to cannibalize the property, the Secretary shall submit to Congress notice of such authorization, including the name of the recipient requesting the authorization, the purpose of the proposed cannibalization, and the type of property proposed to be cannibalized. (k)Quarterly reports on use of controlled equipmentNot later than 30 days after the last day of a fiscal quarter, the Secretary shall submit to Congress a report on any uses of controlled property transferred under this section during that fiscal quarter. 
(l)Reports to CongressNot later than 30 days after the last day of a fiscal year, the Secretary shall submit to Congress a report on the following for the preceding fiscal year: (1)The percentage of equipment lost by recipients of property transferred under this section, including specific information about the type of property lost, the monetary value of such property, and the recipient that lost the property. 
(2)The transfer of any new (condition code A) property transferred under this section, including specific information about the type of property, the recipient of the property, the monetary value of each item of the property, and the total monetary value of all such property transferred during the fiscal year.. (2)Effective dateThe amendments made by paragraph (1) shall apply with respect to any transfer of property made after the date of the enactment of this Act. 
366.Public safety innovation grants 
(a)Byrne grants used for local task forces on public safety innovationSection 501(a) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10151(a)), as amended by this Act, is further amended by adding at the end the following:   (3)Local task forces on public safety innovation (A)In generalA law enforcement program under paragraph (1)(A) may include the development of best practices for and the creation of local task forces on public safety innovation, charged with exploring and developing new strategies for public safety, including non-law enforcement strategies. 
(B)DefinitionThe term local task force on public safety innovation means an administrative entity, created from partnerships between community-based organizations and other local stakeholders, that may develop innovative law enforcement and non-law enforcement strategies to enhance just and equitable public safety, repair breaches of trust between law enforcement agencies and the community they pledge to serve, and enhance accountability of law enforcement officers. . (b)Crisis Intervention TeamsSection 501(c) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10152(c)) is amended by adding at the end the following: 
 
(3)In the case of crisis intervention teams funded under subsection (a)(1)(H), a program assessment under this subsection shall contain a report on best practices for crisis intervention.. (c)Use of COPS grant program To hire law enforcement officers who are residents of the communities they serveSection 1701(b) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381(b)), as amended by this Act, is further amended— 
(1)by redesignating paragraphs (23) and (24) as paragraphs (26) and (27), respectively; (2)in paragraph (26), as so redesignated, by striking (22) and inserting (25); and 
(3)by inserting after paragraph (22) the following:  (23)to recruit, hire, incentivize, retain, develop, and train new, additional career law enforcement officers or current law enforcement officers who are willing to relocate to communities— 
(A)where there are poor or fragmented relationships between police and residents of the community, or where there are high incidents of crime; and (B)that are the communities that the law enforcement officers serve, or that are in close proximity to the communities that the law enforcement officers serve; 
(24)to collect data on the number of law enforcement officers who are willing to relocate to the communities where they serve, and whether such law enforcement officer relocations have impacted crime in such communities; (25)to develop and publicly report strategies and timelines to recruit, hire, promote, retain, develop, and train a diverse and inclusive law enforcement workforce, consistent with merit system principles and applicable law;. 
CLaw Enforcement Body Cameras 
1Federal Police Camera and Accountability Act  
371.Short titleThis part may be cited as the Federal Police Camera and Accountability Act. 372.Requirements for Federal law enforcement officers regarding the use of body cameras (a)DefinitionsIn this section: 
(1)MinorThe term minor means any individual under 18 years of age. (2)Subject of the video footageThe term subject of the video footage— 
(A)means any identifiable Federal law enforcement officer or any identifiable suspect, victim, detainee, conversant, injured party, or other similarly situated person who appears on the body camera recording; and (B)does not include people who only incidentally appear on the recording. 
(3)Video footageThe term video footage means any images or audio recorded by a body camera. (b)Requirement to wear body camera (1)In generalFederal law enforcement officers shall wear a body camera.  
(2)Requirement for body cameraA body camera required under paragraph (1) shall— (A)have a field of view at least as broad as the officer's vision; and 
(B)be worn in a manner that maximizes the camera's ability to capture video footage of the officer's activities. (c)Requirement To activate (1)In generalBoth the video and audio recording functions of the body camera shall be activated whenever a Federal law enforcement officer is responding to a call for service or at the initiation of any other law enforcement or investigative stop (as such term is defined in section 373) between a Federal law enforcement officer and a member of the public, except that when an immediate threat to the officer's life or safety makes activating the camera impossible or dangerous, the officer shall activate the camera at the first reasonable opportunity to do so. 
(2)Allowable deactivationThe body camera shall not be deactivated until the stop has fully concluded and the Federal law enforcement officer leaves the scene. (d)Notification of subject of recordingA Federal law enforcement officer who is wearing a body camera shall notify any subject of the recording that he or she is being recorded by a body camera as close to the inception of the stop as is reasonably possible. 
(e)RequirementsNotwithstanding subsection (c), the following shall apply to the use of a body camera: (1)Prior to entering a private residence without a warrant or in non-exigent circumstances, a Federal law enforcement officer shall ask the occupant if the occupant wants the officer to discontinue use of the officer's body camera. If the occupant responds affirmatively, the Federal law enforcement officer shall immediately discontinue use of the body camera.  
(2)When interacting with an apparent crime victim, a Federal law enforcement officer shall, as soon as practicable, ask the apparent crime victim if the apparent crime victim wants the officer to discontinue use of the officer's body camera. If the apparent crime victim responds affirmatively, the Federal law enforcement officer shall immediately discontinue use of the body camera. (3)When interacting with a person seeking to anonymously report a crime or assist in an ongoing law enforcement investigation, a Federal law enforcement officer shall, as soon as practicable, ask the person seeking to remain anonymous, if the person seeking to remain anonymous wants the officer to discontinue use of the officer's body camera. If the person seeking to remain anonymous responds affirmatively, the Federal law enforcement officer shall immediately discontinue use of the body camera. 
(f)Recording of offers To discontinue use of body cameraEach offer of a Federal law enforcement officer to discontinue the use of a body camera made pursuant to subsection (e), and the responses thereto, shall be recorded by the body camera prior to discontinuing use of the body camera. (g)Limitations on use of body cameraBody cameras shall not be used to gather intelligence information based on First Amendment protected speech, associations, or religion, or to record activity that is unrelated to a response to a call for service or a law enforcement or investigative stop between a law enforcement officer and a member of the public, and shall not be equipped with or employ any facial recognition technologies. 
(h)ExceptionsFederal law enforcement officers— (1)shall not be required to use body cameras during investigative or enforcement stops with the public in the case that— 
(A)recording would risk the safety of a confidential informant, citizen informant, or undercover officer; (B)recording would pose a serious risk to national security; or 
(C)the officer is a military police officer, a member of the United States Army Criminal Investigation Command, or a protective detail assigned to a Federal or foreign official while performing his or her duties; and (2)shall not activate a body camera while on the grounds of any public, private or parochial elementary or secondary school, except when responding to an imminent threat to life or health. 
(i)Retention of footage 
(1)In generalBody camera video footage shall be retained by the law enforcement agency that employs the officer whose camera captured the footage, or an authorized agent thereof, for 6 months after the date it was recorded, after which time such footage shall be permanently deleted.  (2)Right to inspectDuring the 6-month retention period described in paragraph (1), the following persons shall have the right to inspect the body camera footage: 
(A)Any person who is a subject of body camera video footage, and their designated legal counsel. (B)A parent or legal guardian of a minor subject of body camera video footage, and their designated legal counsel. 
(C)The spouse, next of kin, or legally authorized designee of a deceased subject of body camera video footage, and their designated legal counsel. (D)A Federal law enforcement officer whose body camera recorded the video footage, and their designated legal counsel, subject to the limitations and restrictions in this part. 
(E)The superior officer of a Federal law enforcement officer whose body camera recorded the video footage, subject to the limitations and restrictions in this part. (F)Any defense counsel who claims, pursuant to a written affidavit, to have a reasonable basis for believing a video may contain evidence that exculpates a client. 
(3)LimitationThe right to inspect subject to subsection (j)(1) shall not include the right to possess a copy of the body camera video footage, unless the release of the body camera footage is otherwise authorized by this part or by another applicable law. When a body camera fails to capture some or all of the audio or video of an incident due to malfunction, displacement of camera, or any other cause, any audio or video footage that is captured shall be treated the same as any other body camera audio or video footage under this part. (j)Additional retention requirementsNotwithstanding the retention and deletion requirements in subsection (i), the following shall apply to body camera video footage under this part:  
(1)Body camera video footage shall be automatically retained for not less than 3 years if the video footage captures an interaction or event involving— (A)any use of force; or 
(B)an stop about which a complaint has been registered by a subject of the video footage. (2)Body camera video footage shall be retained for not less than 3 years if a longer retention period is voluntarily requested by— 
(A)the Federal law enforcement officer whose body camera recorded the video footage, if that officer reasonably asserts the video footage has evidentiary or exculpatory value in an ongoing investigation; (B)any Federal law enforcement officer who is a subject of the video footage, if that officer reasonably asserts the video footage has evidentiary or exculpatory value; 
(C)any superior officer of a Federal law enforcement officer whose body camera recorded the video footage or who is a subject of the video footage, if that superior officer reasonably asserts the video footage has evidentiary or exculpatory value; (D)any Federal law enforcement officer, if the video footage is being retained solely and exclusively for police training purposes; 
(E)any member of the public who is a subject of the video footage; (F)any parent or legal guardian of a minor who is a subject of the video footage; or 
(G)a deceased subject's spouse, next of kin, or legally authorized designee. (k)Public reviewFor purposes of subparagraphs (E), (F), and (G) of subsection (j)(2), any member of the public who is a subject of video footage, the parent or legal guardian of a minor who is a subject of the video footage, or a deceased subject's next of kin or legally authorized designee, shall be permitted to review the specific video footage in question in order to make a determination as to whether they will voluntarily request it be subjected to a minimum 3-year retention period. 
(l)Disclosure 
(1)In generalExcept as provided in paragraph (2), all video footage of an interaction or event captured by a body camera, if that interaction or event is identified with reasonable specificity and requested by a member of the public, shall be provided to the person or entity making the request in accordance with the procedures for requesting and providing government records set forth in the section 552a of title 5, United States Code.  (2)ExceptionsThe following categories of video footage shall not be released to the public in the absence of express written permission from the non-law enforcement subjects of the video footage: 
(A)Video footage not subject to a minimum 3-year retention period pursuant to subsection (j). (B)Video footage that is subject to a minimum 3-year retention period solely and exclusively pursuant to paragraph (1)(B) or (2) of subsection (j). 
(3)Priority of requestsNotwithstanding any time periods established for acknowledging and responding to records requests in section 552a of title 5, United States Code, responses to requests for video footage that is subject to a minimum 3-year retention period pursuant to subsection (j)(1)(A), where a subject of the video footage is recorded being killed, shot by a firearm, or grievously injured, shall be prioritized and, if approved, the requested video footage shall be provided as expeditiously as possible, but in no circumstances later than 5 days following receipt of the request. (4)Use of redaction technology (A)In generalWhenever doing so is necessary to protect personal privacy, the right to a fair trial, the identity of a confidential source or crime victim, or the life or physical safety of any person appearing in video footage, redaction technology may be used to obscure the face and other personally identifying characteristics of that person, including the tone of the person's voice, provided the redaction does not interfere with a viewer's ability to fully, completely, and accurately comprehend the events captured on the video footage. 
(B)RequirementsThe following requirements shall apply to redactions under subparagraph (A): (i)When redaction is performed on video footage pursuant to this paragraph, an unedited, original version of the video footage shall be retained pursuant to the requirements of subsections (i) and (j). 
(ii)Except pursuant to the rules for the redaction of video footage set forth in this subsection or where it is otherwise expressly authorized by this Act, no other editing or alteration of video footage, including a reduction of the video footage's resolution, shall be permitted.  (m)Prohibited withholding of footageBody camera video footage may not be withheld from the public on the basis that it is an investigatory record or was compiled for law enforcement purposes where any person under investigation or whose conduct is under review is a police officer or other law enforcement employee and the video footage relates to that person's conduct in their official capacity. 
(n)AdmissibilityAny video footage retained beyond 6 months solely and exclusively pursuant to subsection (j)(2)(D) shall not be admissible as evidence in any criminal or civil legal or administrative proceeding. (o)ConfidentialityNo government agency or official, or law enforcement agency, officer, or official may publicly disclose, release, or share body camera video footage unless— 
(1)doing so is expressly authorized pursuant to this part or another applicable law; or (2)the video footage is subject to public release pursuant to subsection (l), and not exempted from public release pursuant to subsection (l)(1). 
(p)Limitation on Federal law enforcement officer viewing of body camera footageNo Federal law enforcement officer shall review or receive an accounting of any body camera video footage that is subject to a minimum 3-year retention period pursuant to subsection (j)(1) prior to completing any required initial reports, statements, and interviews regarding the recorded event, unless doing so is necessary, while in the field, to address an immediate threat to life or safety. (q)Additional limitationsVideo footage may not be— 
(1)in the case of footage that is not subject to a minimum 3-year retention period, viewed by any superior officer of a Federal law enforcement officer whose body camera recorded the footage absent a specific allegation of misconduct; or  (2)divulged or used by any law enforcement agency for any commercial or other non-law enforcement purpose. 
(r)Third party maintenance of footageWhere a law enforcement agency authorizes a third party to act as its agent in maintaining body camera footage, the agent shall not be permitted to independently access, view, or alter any video footage, except to delete videos as required by law or agency retention policies. (s)Enforcement (1)In generalIf any Federal law enforcement officer, or any employee or agent of a Federal law enforcement agency fails to adhere to the recording or retention requirements contained in this part, intentionally interferes with a body camera’s ability to accurately capture video footage, or otherwise manipulates the video footage captured by a body camera during or after its operation— 
(A)appropriate disciplinary action shall be taken against the individual officer, employee, or agent; (B)a rebuttable evidentiary presumption shall be adopted in favor of a criminal defendant who reasonably asserts that exculpatory evidence was destroyed or not captured; and 
(C)a rebuttable evidentiary presumption shall be adopted on behalf of a civil plaintiff suing the Government, a Federal law enforcement agency, or a Federal law enforcement officer for damages based on misconduct who reasonably asserts that evidence supporting their claim was destroyed or not captured. (2)Proof compliance was impossibleThe disciplinary action requirement and rebuttable presumptions described in paragraph (1) may be overcome by contrary evidence or proof of exigent circumstances that made compliance impossible. 
(t)Use of force investigationsIn the case that a Federal law enforcement officer equipped with a body camera is involved in, a witness to, or within viewable sight range of either the use of force by another law enforcement officer that results in a death, the use of force by another law enforcement officer, during which the discharge of a firearm results in an injury, or the conduct of another law enforcement officer that becomes the subject of a criminal investigation— (1)the law enforcement agency that employs the law enforcement officer, or the agency or department conducting the related criminal investigation, as appropriate, shall promptly take possession of the body camera, and shall maintain such camera, and any data on such camera, in accordance with the applicable rules governing the preservation of evidence; 
(2)a copy of the data on such body camera shall be made in accordance with prevailing forensic standards for data collection and reproduction; and (3)such copied data shall be made available to the public in accordance with subsection (l). 
(u)Limitation on use of footage as evidenceAny body camera video footage recorded by a Federal law enforcement officer that violates this part or any other applicable law may not be offered as evidence by any government entity, agency, department, prosecutorial office, or any other subdivision thereof in any criminal or civil action or proceeding against any member of the public. (v)Publication of agency policiesAny Federal law enforcement agency policy or other guidance regarding body cameras, their use, or the video footage therefrom that is adopted by a Federal agency or department, shall be made publicly available on that agency’s website. 
(w)Rule of constructionNothing in this part shall be construed to preempt any laws governing the maintenance, production, and destruction of evidence in criminal investigations and prosecutions.  373. Patrol vehicles with in-car video recording cameras (a)DefinitionsIn this section: 
(1)Audio recordingThe term audio recording means the recorded conversation between a Federal law enforcement officer and a second party. (2)Emergency lightsThe term emergency lights means oscillating, rotating, or flashing lights on patrol vehicles. 
(3)Enforcement or investigative stopThe term enforcement or investigative stop means an action by a Federal law enforcement officer in relation to enforcement and investigation duties, including traffic stops, pedestrian stops, abandoned vehicle contacts, motorist assists, commercial motor vehicle stops, roadside safety checks, requests for identification, or responses to requests for emergency assistance.  (4)In-car video cameraThe term in-car video camera means a video camera located in a patrol vehicle. 
(5)In-car video camera recording equipmentThe term in-car video camera recording equipment means a video camera recording system located in a patrol vehicle consisting of a camera assembly, recording mechanism, and an in-car video recording medium. (6)RecordingThe term recording means the process of capturing data or information stored on a recording medium as required under this section. 
(7)Recording mediumThe term recording medium means any recording medium for the retention and playback of recorded audio and video including VHS, DVD, hard drive, solid state, digital, or flash memory technology. (8)Wireless microphoneThe term wireless microphone means a device worn by a Federal law enforcement officer or any other equipment used to record conversations between the officer and a second party and transmitted to the recording equipment. 
(b)Requirements 
(1)In generalEach Federal law enforcement agency shall install in-car video camera recording equipment in all patrol vehicles with a recording medium capable of recording for a period of 10 hours or more and capable of making audio recordings with the assistance of a wireless microphone. (2)Recording equipment requirementsIn-car video camera recording equipment with a recording medium capable of recording for a period of 10 hours or more shall record activities— 
(A)whenever a patrol vehicle is assigned to patrol duty; (B)outside a patrol vehicle whenever— 
(i) a Federal law enforcement officer assigned that patrol vehicle is conducting an enforcement or investigative stop;  (ii)patrol vehicle emergency lights are activated or would otherwise be activated if not for the need to conceal the presence of law enforcement; or 
(iii)an officer reasonably believes recording may assist with prosecution, enhance safety, or for any other lawful purpose; and (C)inside the vehicle when transporting an arrestee or when an officer reasonably believes recording may assist with prosecution, enhance safety, or for any other lawful purpose. 
(3)Requirements for recording 
(A)In generalA Federal law enforcement officer shall begin recording for an enforcement or investigative stop when the officer determines an enforcement stop is necessary and shall continue until the enforcement action has been completed and the subject of the enforcement or investigative stop or the officer has left the scene. (B)Activation with lightsA Federal law enforcement officer shall begin recording when patrol vehicle emergency lights are activated or when they would otherwise be activated if not for the need to conceal the presence of law enforcement, and shall continue until the reason for the activation ceases to exist, regardless of whether the emergency lights are no longer activated. 
(C)Permissible recordingA Federal law enforcement officer may begin recording if the officer reasonably believes recording may assist with prosecution, enhance safety, or for any other lawful purpose; and shall continue until the reason for recording ceases to exist. (4)Enforcement or investigative stopsA Federal law enforcement officer shall record any enforcement or investigative stop. Audio recording shall terminate upon release of the violator and prior to initiating a separate criminal investigation. 
(c)Retention of recordingsRecordings made on in-car video camera recording medium shall be retained for a storage period of at least 90 days. Under no circumstances shall any recording made on in-car video camera recording medium be altered or erased prior to the expiration of the designated storage period. Upon completion of the storage period, the recording medium may be erased and reissued for operational use unless otherwise ordered or if designated for evidentiary or training purposes. (d)Accessibility of recordingsAudio or video recordings made pursuant to this section shall be available under the applicable provisions of section 552a of title 5, United States Code. Only recorded portions of the audio recording or video recording medium applicable to the request will be available for inspection or copying. 
(e)Maintenance requiredThe agency shall ensure proper care and maintenance of in-car video camera recording equipment and recording medium. An officer operating a patrol vehicle must immediately document and notify the appropriate person of any technical difficulties, failures, or problems with the in-car video camera recording equipment or recording medium. Upon receiving notice, every reasonable effort shall be made to correct and repair any of the in-car video camera recording equipment or recording medium and determine if it is in the public interest to permit the use of the patrol vehicle. 374.Facial recognition technologyNo camera or recording device authorized or required to be used under this part may be equipped with or employ facial recognition technology, and footage from such a camera or recording device may not be subjected to facial recognition technology.  
375.GAO studyNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall conduct a study on Federal law enforcement officer training, vehicle pursuits, use of force, and interaction with citizens, and submit a report on such study to— (1)the Committees on the Judiciary of the House of Representatives and of the Senate; 
(2)the Committee on Oversight and Reform of the House of Representatives; and (3)the Committee on Homeland Security and Governmental Affairs of the Senate. 
376.RegulationsNot later than 6 months after the date of the enactment of this Act, the Attorney General shall issue such final regulations as are necessary to carry out this part. 377.Rule of constructionNothing in this part shall be construed to impose any requirement on a Federal law enforcement officer outside of the course of carrying out that officer’s duty.  
2Police CAMERA Act 
381.Short titleThis part may be cited as the Police Creating Accountability by Making Effective Recording Available Act of 2021 or the Police CAMERA Act of 2021. 382.Law enforcement body-worn camera requirements (a)Use of funds requirementSection 502(a) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10153(a)), as amended by section 334, is amended by adding at the end the following: 
 
(10)An assurance that, for each fiscal year covered by an application, the applicant will use not less than 5 percent of the total amount of the grant award for the fiscal year to develop policies and protocols in compliance with part OO.. (b)RequirementsTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10101 et seq.) is amended by adding at the end the following: 
 
OOLaw enforcement body-worn cameras and recorded data 
3051.Use of grant funds 
(a)In generalGrant amounts described in paragraph (10) of section 502(a) of this title— (1)shall be used— 
(A)to purchase or lease body-worn cameras for use by State, local, and tribal law enforcement officers (as defined in section 2503);  (B)for expenses related to the implementation of a body-worn camera program in order to deter excessive force, improve accountability and transparency of use of force by law enforcement officers, assist in responding to complaints against law enforcement officers, and improve evidence collection; and 
(C)to implement policies or procedures to comply with the requirements described in subsection (b); and (2)may not be used for expenses related to facial recognition technology.  
(b)RequirementsA recipient of a grant under subpart 1 of part E of this title shall— (1)establish policies and procedures in accordance with the requirements described in subsection (c) before law enforcement officers use of body-worn cameras; 
(2)adopt recorded data collection and retention protocols as described in subsection (d) before law enforcement officers use of body-worn cameras; (3)make the policies and protocols described in paragraphs (1) and (2) available to the public; and 
(4)comply with the requirements for use of recorded data under subsection (f). (c)Required policies and proceduresA recipient of a grant under subpart 1 of part E of this title shall— 
(1)develop with community input and publish for public view policies and protocols for— (A)the safe and effective use of body-worn cameras; 
(B)the secure storage, handling, and destruction of recorded data collected by body-worn cameras; (C)protecting the privacy rights of any individual who may be recorded by a body-worn camera; 
(D)the release of any recorded data collected by a body-worn camera in accordance with the open records laws, if any, of the State; and (E)making recorded data available to prosecutors, defense attorneys, and other officers of the court in accordance with subparagraph (E); and 
(2)conduct periodic evaluations of the security of the storage and handling of the body-worn camera data. (d)Recorded data collection and retention protocolThe recorded data collection and retention protocol described in this paragraph is a protocol that— 
(1)requires— (A)a law enforcement officer who is wearing a body-worn camera to provide an explanation if an activity that is required to be recorded by the body-worn camera is not recorded; 
(B)a law enforcement officer who is wearing a body-worn camera to obtain consent to be recorded from a crime victim or witness before interviewing the victim or witness; (C)the collection of recorded data unrelated to a legitimate law enforcement purpose be minimized to the greatest extent practicable; 
(D)the system used to store recorded data collected by body-worn cameras to log all viewing, modification, or deletion of stored recorded data and to prevent, to the greatest extent practicable, the unauthorized access or disclosure of stored recorded data; (E)any law enforcement officer be prohibited from accessing the stored data without an authorized purpose; and 
(F)the law enforcement agency to collect and report statistical data on— (i)incidences of use of force, disaggregated by race, ethnicity, gender, and age of the victim; 
(ii)the number of complaints filed against law enforcement officers; (iii)the disposition of complaints filed against law enforcement officers; 
(iv)the number of times camera footage is used for evidence collection in investigations of crimes; and (v)any other additional statistical data that the Director determines should be collected and reported; 
(2)allows an individual to file a complaint with a law enforcement agency relating to the improper use of body-worn cameras; and (3)complies with any other requirements established by the Director. 
(e)ReportingStatistical data required to be collected under subsection (d)(1)(D) shall be reported to the Director, who shall— (1)establish a standardized reporting system for statistical data collected under this program; and 
(2)establish a national database of statistical data recorded under this program. (f)Use or transfer of recorded data (1)In generalRecorded data collected by an entity receiving a grant under a grant under subpart 1 of part E of this title from a body-worn camera shall be used only in internal and external investigations of misconduct by a law enforcement agency or officer, if there is reasonable suspicion that a recording contains evidence of a crime, or for limited training purposes. The Director shall establish rules to ensure that the recorded data is used only for the purposes described in this paragraph. 
(2)Prohibition on transferExcept as provided in paragraph (3), an entity receiving a grant under subpart 1 of part E of this title may not transfer any recorded data collected by the entity from a body-worn camera to another law enforcement or intelligence agency. (3)Exceptions (A)Criminal investigationAn entity receiving a grant under subpart 1 of part E of this title may transfer recorded data collected by the entity from a body-worn camera to another law enforcement agency or intelligence agency for use in a criminal investigation if the requesting law enforcement or intelligence agency has reasonable suspicion that the requested data contains evidence relating to the crime being investigated. 
(B)Civil rights claimsAn entity receiving a grant under subpart 1 of part E of this title may transfer recorded data collected by the law enforcement agency from a body-worn camera to another law enforcement agency for use in an investigation of the violation of any right, privilege, or immunity secured or protected by the Constitution or laws of the United States. (g)Audit and assessment (1)In generalNot later than 2 years after the date of enactment of this part, the Director of the Office of Audit, Assessment, and Management shall perform an assessment of the use of funds under this section and the policies and protocols of the grantees. 
(2)ReportsNot later than September 1 of each year, beginning 2 years after the date of enactment of this part, each recipient of a grant under subpart 1 of part E of this title shall submit to the Director of the Office of Audit, Assessment, and Management a report that— (A)describes the progress of the body-worn camera program; and 
(B)contains recommendations on ways in which the Federal Government, States, and units of local government can further support the implementation of the program. (3)ReviewThe Director of the Office of Audit, Assessment, and Management shall evaluate the policies and protocols of the grantees and take such steps as the Director of the Office of Audit, Assessment, and Management determines necessary to ensure compliance with the program. 
3052.Body-worn camera training toolkit 
(a)In generalThe Director shall establish and maintain a body-worn camera training toolkit for law enforcement agencies, academia, and other relevant entities to provide training and technical assistance, including best practices for implementation, model policies and procedures, and research materials. (b)MechanismIn establishing the toolkit required to under subsection (a), the Director may consolidate research, practices, templates, and tools that been developed by expert and law enforcement agencies across the country. 
3053.Study 
(a)In generalNot later than 2 years after the date of enactment of the Police CAMERA Act of 2021, the Director shall conduct a study on— (1)the efficacy of body-worn cameras in deterring excessive force by law enforcement officers; 
(2)the impact of body-worn cameras on the accountability and transparency of the use of force by law enforcement officers; (3)the impact of body-worn cameras on responses to and adjudications of complaints of excessive force; 
(4)the effect of the use of body-worn cameras on the safety of law enforcement officers on patrol; (5)the effect of the use of body-worn cameras on public safety; 
(6)the impact of body-worn cameras on evidence collection for criminal investigations; (7)issues relating to the secure storage and handling of recorded data from the body-worn cameras; 
(8)issues relating to the privacy of individuals and officers recorded on body-worn cameras; (9)issues relating to the constitutional rights of individuals on whom facial recognition technology is used; 
(10)issues relating to limitations on the use of facial recognition technology; (11)issues relating to the public’s access to body-worn camera footage; 
(12)the need for proper training of law enforcement officers that use body-worn cameras; (13)best practices in the development of protocols for the safe and effective use of body-worn cameras; 
(14)a review of law enforcement agencies that found body-worn cameras to be unhelpful in the operations of the agencies; and (15)any other factors that the Director determines are relevant in evaluating the efficacy of body-worn cameras. 
(b)ReportNot later than 180 days after the date on which the study required under subsection (a) is completed, the Director shall submit to Congress a report on the study, which shall include any policy recommendations that the Director considers appropriate..  IVClosing the Law Enforcement Consent Loophole 401.Short titleThis title may be cited as the Closing the Law Enforcement Consent Loophole Act of 2021. 
402.Prohibition on engaging in sexual acts while acting under color of law 
(a)In generalSection 2243 of title 18, United States Code, is amended— (1)in the section heading, by adding at the end the following: or by any person acting under color of law; 
(2)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; (3)by inserting after subsection (b) the following: 
 
(c)Of an individual by any person acting under color of law 
(1)In generalWhoever, acting under color of law, knowingly engages in a sexual act with an individual, including an individual who is under arrest, in detention, or otherwise in the actual custody of any Federal law enforcement officer, shall be fined under this title, imprisoned not more than 15 years, or both. (2)DefinitionIn this subsection, the term sexual act has the meaning given the term in section 2246.; and  
(4)in subsection (d), as so redesignated, by adding at the end the following:  (3)In a prosecution under subsection (c), it is not a defense that the other individual consented to the sexual act.. 
(b)DefinitionSection 2246 of title 18, United States Code, is amended— (1)in paragraph (5), by striking and at the end; 
(2)in paragraph (6), by striking the period at the end and inserting ; and; and (3)by inserting after paragraph (6) the following: 
 
(7)the term Federal law enforcement officer has the meaning given the term in section 115.. (c)Clerical amendmentThe table of sections for chapter 109A of title 18, United States Code, is amended by amending the item related to section 2243 to read as follows: 
 
 
2243. Sexual abuse of a minor or ward or by any person acting under color of law. . 
403.Enactment of laws penalizing engaging in sexual acts while acting under color of law 
(a)In generalBeginning in the first fiscal year that begins after the date that is one year after the date of enactment of this Act, in the case of a State or unit of local government that does not have in effect a law described in subsection (b), if that State or unit of local government that would otherwise receive funds under the COPS grant program, that State or unit of local government shall not be eligible to receive such funds. In the case of a multi-jurisdictional or regional consortium, if any member of that consortium is a State or unit of local government that does not have in effect a law described in subsection (b), if that consortium would otherwise receive funds under the COPS grant program, that consortium shall not be eligible to receive such funds. (b)Description of lawA law described in this subsection is a law that— 
(1)makes it a criminal offense for any person acting under color of law of the State or unit of local government to engage in a sexual act with an individual, including an individual who is under arrest, in detention, or otherwise in the actual custody of any law enforcement officer; and (2)prohibits a person charged with an offense described in paragraph (1) from asserting the consent of the other individual as a defense. 
(c)Reporting requirementA State or unit of local government that receives a grant under the COPS grant program shall submit to the Attorney General, on an annual basis, information on— (1)the number of reports made to law enforcement agencies in that State or unit of local government regarding persons engaging in a sexual act while acting under color of law during the previous year; and 
(2)the disposition of each case in which sexual misconduct by a person acting under color of law was reported during the previous year. 404.Reports to Congress (a)Report by Attorney GeneralNot later than 1 year after the date of enactment of this Act, and each year thereafter, the Attorney General shall submit to Congress a report containing— 
(1)the information required to be reported to the Attorney General under section 403(b); and (2)information on— 
(A)the number of reports made, during the previous year, to Federal law enforcement agencies regarding persons engaging in a sexual act while acting under color of law; and (B)the disposition of each case in which sexual misconduct by a person acting under color of law was reported. 
(b)Report by GAONot later than 1 year after the date of enactment of this Act, and each year thereafter, the Comptroller General of the United States shall submit to Congress a report on any violations of section 2243(c) of title 18, United States Code, as amended by section 402, committed during the 1-year period covered by the report.  405.DefinitionIn this title, the term sexual act has the meaning given the term in section 2246 of title 18, United States Code. 
VMiscellaneous Provisions 
501.SeverabilityIf any provision of this Act, or the application of such a provision to any person or circumstance, is held to be unconstitutional, the remainder of this Act and the application of the remaining provisions of this Act to any person or circumstance shall not be affected thereby. 502.Savings clauseNothing in this Act shall be construed— 
(1)to limit legal or administrative remedies under section 1979 of the Revised Statutes of the United States (42 U.S.C. 1983), section 210401 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12601), title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10101 et seq.), or title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.); (2)to affect any Federal, State, or Tribal law that applies to an Indian Tribe because of the political status of the Tribe; or 
(3)to waive the sovereign immunity of an Indian Tribe without the consent of the Tribe.  Passed the House of Representatives March 3, 2021.Cheryl L. Johnson,Clerk.  